2012 COPS Tribal Resources
Grant Program (TRGP)
Grant Owner’s Manual

U.S. Department of Justice. Office of Community Oriented Policing Services
Bernard K. Melekian, Director

www.cops.usdoj.gov

2012 COPS Tribal Resources Grant Program
Grant Owner’s Manual
Coordinated Tribal Assistance Solicitation
Purpose Area #1: Public Safety and Community Policing
This manual was created to assist COPS Tribal Resources Grant Program (TRGP) grantees with the administrative
and financial matters associated with the grant.
For more information about your Tribal Resources Grant Program grant, please contact your COPS Grant Program
Specialist (GPS). If you do not know the name or telephone number of your COPS GPS, please contact the COPS
Office Response Center at 800.421.6770.

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street, N.E., 11th Floor
Washington, DC 20530
COPS Online: www.cops.usdoj.gov
September 2012

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

CONTENTS
GETTING STARTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  1
I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  2
The Award Document. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  2
Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  3
Reasons for Grant Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  3
Review of Grant Conditions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4
1. Grant Owner’s Manual. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4
2. Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  4
3. Allowable Costs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  5
4. Supplementing, Not Supplanting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9
5. Extensions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
6. Modifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11
7. Evaluations. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  12
8. Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  12
9. Grant Monitoring Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
10. Federal Civil Rights Laws. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
11. Equal Employment Opportunity Plan (EEOP) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14
12. Community Policing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
13. Contracts with Other Jurisdictions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
14. False Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
15. Duplicative Funding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
16. Additional High-Risk Grantee Requirements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
17.	Central Contractor Registration and Universal Identifier Requirements . . . . . . . . . . . . . . .  18
18. Reporting Sub-awards and Executive Compensation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  19
19. Public Release Information. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
FOR TRGP-HIRING GRANTS ONLY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
20. Retention . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
21. Employment Eligibility . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
FOR TRGP-EQUIPMENT/TRAINING GRANTS ONLY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
22. Criminal Intelligence Systems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
23. Sole Source Justification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  25
What are the specific rules regarding termination of grant funding? . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
Accepting the Grant Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
Who should sign the Award Document for our agency?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
When must the Award Document be returned? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27
II. PROCUREMENT PROCESS (FOR TRGP-EQUIPMENT/TRAINING GRANTS ONLY). . . . . . . . . . . . . . . . . . .  28
What documentation must be submitted to the COPS Office for sole source review? . . . . . . . . . . . .  28
III. ACCESSING GRANT FUNDS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
Payment Method. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
What method of payment is used?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31

i

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Setting Up Your Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
How do we set up a GPRS account? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
How do we fill out the payment enrollment forms?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
When should Federal Financial Reports be filed?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32
Additional Payment Questions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32
Can we receive advances? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32
How often do we request reimbursement of costs?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32
Can we earn interest on our grant funds?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
Matching Funds. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
IV. FINANCIAL RECORD MAINTENANCE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
Accounting Systems and Records. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
What accounting systems are required?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
What records must be kept? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
How long must documents be kept?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
What if we have more than one grant? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
Who may access our records?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
V. FEDERAL AUDIT REQUIREMENTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
Requirements and Audits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
What are the regulations governing SAA requirements? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
Who must have an SAA audit? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
What is the role of the Office of the Inspector General (OIG)? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
How are COPS grants selected for an OIG audit?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
Typical Audit Findings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
VI. REPORTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
Federal Financial Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
How do we file Federal Financial Reports?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
How will grant funds be monitored? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
Program Progress Reports. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
When will these reports be due? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
What kind of information will these reports require?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
Do we need to request a progress report?. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
Contact Points to Obtain Technical Assistance and Report Violations. . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
VII. WHEN THE GRANT PERIOD HAS ENDED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
Final Federal Financial Report (SF-425). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
When should all of the grant monies be spent? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
Final Program Progress (Closeout) Report. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
Equipment Disposition . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41
VIII. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
IX. GLOSSARY OF TERMS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
APPENDIXES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
Appendix A – List of Source Documents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
Appendix B – Assurances and Certifications. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  50
Appendix C – Community Policing Defined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  56
Appendix D – National Institute of Justice (NIJ) Bulletproof Vest Standards. . . . . . . . . . . . . . . . . . . . . .  62
ii

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

GETTING STARTED

Congratulations on receiving a grant from the U.S. Department of Justice, Office of Community Oriented
Policing Services (COPS Office). The 2012 COPS Tribal Resources Grant Program (TRGP) provides funding
directly to federally recognized tribal jurisdictions with established law enforcement agencies. TRGP
was designed to expand the implementation of community policing and meet the most serious needs
of law enforcement in tribal communities through a broadened comprehensive program.
In Fiscal Year 2012, the U.S. Department of Justice (DOJ) issued a single Coordinated Tribal Assistance
Solicitation (CTAS) that encompasses the Department’s available tribal government-specific grant
programs. CTAS enabled each tribe to submit a single application for available grant funding, according
to the tribes’ needs. This coordinated process allowed DOJ to review a single application from a tribe,
and it allowed the DOJ grant-making components to coordinate in making award decisions to address
these public safety needs on a more comprehensive basis.
The 2012 TRGP, which was also CTAS Purpose Area #1: Public Safety and Community Policing, consists
of two types of grants. TRGP-Hiring grants are for entry-level salaries and benefits for newly-hired or
rehired career law enforcement officers and the TRGP-Equipment/Training (TRGP-E/T) grants provide
funding for background investigations, training, uniforms, basic issue equipment, technology, and
vehicles for tribal law enforcement agencies.
To support community policing, particularly the development of partnerships and problem solving,
2012 TRGP grantees may be offered training and technical assistance by COPS Office training and
technical assistance providers. Trainings will assist grantees in the advancement of community
policing and may address specific public safety issues facing tribal communities. The COPS Office and/
or its technical assistance providers will notify TRGP grantees about training and technical assistance
opportunities. Grantees are encouraged to participate in the training and technical assistance
opportunities to further their public safety efforts.
This COPS TRGP Grant Owner’s Manual will assist your agency with the administrative and financial
matters associated with managing your grant. It was developed by the COPS Office to ensure that all
COPS TRGP grantees clearly understand and meet the requirements of their grant. Please review this
manual carefully, as a failure to follow grant requirements may result in serious penalties. Please do
not hesitate to call the COPS Office Response Center at 800.421.6770 if you need assistance with the
implementation of your grant.
Thank you for providing us with the opportunity to work in partnership with your community.

1

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

I. GRANT ACCEPTANCE, TERMS, AND CONDITIONS

To officially accept and begin your TRGP grant, your agency must review, sign, and return both sides
of the Award Document and all award condition pages to the COPS Office by e-mail, fax, or standard
mail within 90 days of the date shown on the award congratulatory letter. Stamps and/or electronic
signatures will not be accepted.
Signed award documents may be returned to the COPS Office via one of the three options listed below:
Electronic Mail
CTAS.TRGP@usdoj.gov
Fax
202.616.8650
Standard Mail
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: TRGP/CTAS Control Desk
145 N Street, N.E., 11th Floor
Washington, DC 20530
Your agency will not be able to draw down grant funds until the COPS Office receives your signed
Award Document. For more information on drawing down grant funds, please see Section III, “Accessing
Grant Funds.”
Your agency must also review, sign, and return, with its Award Document the relevant special condition
certifying its compliance with 28 C.F.R. Part 23, Criminal Intelligence Systems. For additional information
on this condition, please see Grant Condition #22.

The Award Document

The Award Document is the document indicating your official grant funding amount, the grant number,
the grant conditions, and the award start and end dates.
The Award Document is preprinted with your tribal government executive’s name and address. If this
information is incorrect or has changed, please complete the Change of Information (COI) form online
at www.cops.usdoj.gov through the Account Access option. If the government official has changed
since the time of application, please have the current government executive for your tribe sign the
Award Document. Please do not make corrections to the original Award Document (including the use of
correction fluid). The COPS Office will not accept an altered Award Document. Once you have reviewed
your Award Document, please sign it, make a copy of all pages of the document for your records,
and e-mail, fax, or mail both sides of the signed award back to the COPS Office, along with all award
condition pages, within 90 days of the date shown on the award congratulatory letter.
The award start date indicated on the Award Document means that your agency may be reimbursed
for any allowable costs incurred on or after this date. The duration of the TRGP award is 36 months.
Your grant number is in the following format: 2012-HE-WX-0000 for TRGP-E/T awards and 2012-HHWX-0000 for TRGP-Hiring grants awarded in FY2012. The COPS Office tracks grant information based
upon this number. Therefore, it is important to have your agency’s grant number (and/or your agency’s
ORI number) readily available when corresponding with the COPS Office.

2

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Your ORI number begins with your state abbreviation followed by five numbers and/or letters
(e.g., VA00000). This number is assigned by the Federal Bureau of Investigation (FBI) for use in tracking
information for the Uniform Crime Report (UCR). The COPS Office tracks programmatic grant information
based upon this ORI number. If your agency does not have an ORI number assigned by the FBI, the COPS
Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two digits will
be “ZZ”). If you have any questions regarding your grant, please refer to your grant award number or
your agency’s ORI number when you contact the COPS Office.
Your Office of Justice Programs (OJP) vendor number, in most circumstances, is your agency’s nine- or
thirteen-digit federal tax identification number assigned to you by the Internal Revenue Service. If your
OJP vendor number differs from your tax identification number, the OJP vendor number is only to be
used for administrative purposes in connection with this grant program, and should not be used for
Internal Revenue Service purposes.

Grant Conditions

The grant conditions are listed on your agency’s Award Document. By accepting this grant, you are
obtaining federal funds from the U.S. DOJ, Office of Community Oriented Policing Services (COPS
Office). As part of that agreement, your agency acknowledges that it will comply with these conditions
(and, if applicable, additional special conditions specific to your agency). The section that follows
describes in detail each of the award conditions, the rationale, and the implications. It also addresses
many frequently asked questions. If you have additional questions concerning any of these grant
conditions, please contact your COPS GPS at 800.421.6770.
In limited circumstances, your award may be subject to special conditions that prevent your agency
from drawing down or accessing grant funds until the special conditions are satisfied. Any special
conditions will be included with your award package. However, if you have questions about the special
conditions, please call your COPS Grant Program Specialist (GPS) at 800.421.6770.

Reasons for Grant Conditions
The requirements of your grant are established within:

• The Public Safety Partnership and Community Policing Act of 1994 which established the
COPS Office.

• Applicable rules, regulations, and policies issued by the U.S. Department of Justice, Office of

Management and Budget (OMB), the Government Accountability Office (GAO), and the United
States Treasury.

• The specific TRGP programmatic requirements established by the COPS Office.
A list of source documents for this booklet is provided in Appendix A. You may request copies of any
source reference document from:
Office of Administration, Publication Unit
New Executive Office Building, Room G 236
Washington, DC 20503
COPS-specific documents may be requested directly from the COPS Office.

3

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Review of Grant Conditions
By signing the Award Document to accept this TRGP grant, your agency agrees to abide by the
following grant conditions:

1. Grant Owner’s Manual

The grantee agrees to comply with the terms and conditions in this 2012 COPS TRGP Owner’s Manual;
COPS statute (42 U.S.C. §. 3796dd, et seq.); 28 C.F.R. Part 66 or 28 C.F.R. Part 70 as applicable (governing
administrative requirements for grants and cooperative agreements); 2 C.F.R. Part 225 (OMB Circular
A-87), 2 C.F.R. Part 220 (OMB Circular A-21), 2 C.F.R. Part 230 (OMB Circular A-122), and 48 C.F.R. Part
31.000 et seq. (FAR 31.2) as applicable (governing cost principles); OMB Circular A-133 (governing audits);
other representations made in the grant application for the COPS TRGP; and all other applicable program
requirements, laws, orders, regulations, or circulars.
Why This Condition:
This manual has been designed to inform you of the requirements, laws, regulations, and policies
that apply to your grant. Your agency will be responsible for the information and rules contained in
this manual and for implementing your grant in compliance with the applicable terms, conditions,
and regulations. More detailed guidance regarding any particular grant requirement or your agency’s
specific circumstances can be requested through your COPS GPS.
What You Should Do:
Please read the entire TRGP Grant Owner’s Manual carefully prior to signing the grant Award Document.
If you have any questions, please contact your COPS GPS. When accepting your grant award, you should
ensure that the proper reporting and financial systems are in place to satisfy the grant requirements.

2. Assurances and Certifications

The grantee acknowledges its agreement to comply with the Assurances and Certifications forms that were
signed as part of its grant application.
Why This Condition:
Although the COPS Office has made every effort to simplify the process of applying for and receiving
grants, several provisions of federal law require us to seek your assurances and certification regarding
certain matters. Most of the assurances and certifications apply to all federal grant programs.
What You Should Do:
Applicants to COPS grant programs are required to sign the Assurances and Certifications forms at the
time of application. Signing these documents assures the COPS Office that you have read, understood,
and accepted the grant terms and conditions outlined in the Assurances and Certifications. Your
agency is required to keep Assurances and Certifications forms that were signed as part of its grant
application. Please read these documents carefully as signatures on these documents are treated as a
material representation of fact upon which reliance will be placed when the U.S. Department of Justice
determines whether to award the covered grant. Additional copies of the Assurances and Certifications
forms are contained in Appendix B of this manual. If you have any questions about the Assurances and
Certifications, please contact your COPS GPS at 800.421.6770.

4

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

3. Allowable Costs

The funding under this project is for the payment of approved costs to meet the most serious needs of law
enforcement in tribal communities. The allowable costs for which your agency’s grant has been approved
are limited to those listed on the Financial Clearance Memorandum (FCM) and Final Funding Memorandum
(FFM), which are included in your agency’s award package.
The FFM specifies the exact items that your agency is allowed to fund with your TRGP grant. The FCM
specifies the overall amount approved for each budget request category. Both documents describe any costs
which have been disallowed after review of your proposed budget. Your agency may not use TRGP grant
funds for any costs that are not identified as allowable in the FFM and FCM.
Why This Condition:
TRGP-Equipment/Training may only be used for the purchase of equipment, technology, training,
uniforms, and other items approved by the COPS Office as reflected in the FFM. The COPS TRGP funds
the purchase of items that have a link to the implementation or enhancement of community policing
initiatives in your agency.
To be eligible for payment under this grant, the purchase of approved items must be made after the
grant award start date and comply with the guidelines described in Section III, “Accessing Grant Funds,”
of this manual. Section IV, “Financial Record Maintenance,” outlines the types of records you must keep
to document that you followed this grant condition. Purchases must also reflect the costs that were
approved as shown in the FFM.
TRGP-Hiring funds may only be used to pay entry-level salaries and fringe benefits for 36 months for
career law enforcement officers hired and/or rehired on or after the award start date. You may use the
TRGP grant to hire and/or rehire experienced officers, but grant funding must be limited to paying your
agency’s entry-level salary and fringe benefits; any costs higher than entry-level must be paid by your
agency with local funds.
TRGP-Hiring grant funding may also be used to pay the approved entry-level salaries and fringe
benefits of newly hired officer recruits while they are in basic academy training prior to swearing them
in, if it is your agency’s standard practice to pay recruits while in training.
What You Should Do:
All grantees should keep and maintain the most recent, approved version of 2012 TRGP application,
which will contain the approved costs for this grant. Refer to your FCM and FFM for the list of approved
allowable costs. As long as funds are spent during the grant period on the approved salaries/benefits
(as applicable), equipment, technology, training, or other costs that were documented in your
application’s budget summary and were approved through the issuance of the FCM and FFM, this grant
condition will be satisfied.
Salaries covered by TRGP-Hiring must be based on your agency’s standard entry-level salary and
fringe benefits package under the laws or rules that govern hiring by your agency. Salary and fringe
benefits payments must be based on payroll records supported by time and attendance records or
their equivalent. Examples of the types of records your agency must keep to document allowable costs
are described in Section IV of this manual. Any additional costs above the approved entry-level salaries
and fringe benefits are the responsibility of the grantee agency. Civilian positions, overtime, training,
weapons, communication equipment, and vehicles cannot be funded with your TRGP-Hiring grant.

5

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

For TRGP-Hiring Grants
Allowable Costs: Approved Salary and Benefits
The FCM, included in your award package, specifies the amount of COPS TRGP-Hiring funds awarded
to your agency for officer salaries and approved benefits. Please note that the salary and benefit costs
requested in your original application may have been updated or corrected from the original version
submitted to COPS. You should carefully review your FFM, which is also included in your award package.
The FFM contains the final officer salary and fringe benefit categories and amounts for which your
agency was approved. You will note that some costs may have been adjusted or removed. Your agency
may only be reimbursed for the approved cost categories that are documented within the FFM, up
to the amounts specified in the FCM. Your agency may not use TRGP funds for any costs that are not
identified as allowable in the FFM.
Only actual allowable costs incurred during the grant award period will be eligible for reimbursement
and drawdown. If your agency experiences any cost savings over the course of the grant (for example,
your grant application overestimated the total entry-level officer salary and fringe benefits package),
your agency may not use that excess funding to extend the length of the grant beyond 36 months. Any
funds remaining after an agency has drawn down for the costs of salaries and fringe benefits incurred
during the 36-month funding period for each awarded position will be deobligated during the closeout
process, and should not be spent by your agency.

For TRGP-Equipment/Training (E/T) Grants
A. Allowable Costs: Background Investigations
Based on the FFM, grantees may have been awarded funding for background investigations for newly
hired officer positions if other funding (state, local, or BIA) was not budgeted for the same background
investigations. Background investigations must be completed before expenses incurred in connection
with such investigations can be reimbursed. Funded background investigations may not be initiated
prior to the official award start date of the grant period.
B. Allowable Costs: Training
Based on the FFM, grantees may have been awarded funding for otherwise unfunded expenses associated
with sending recruits to a state academy that will train and certify tribal police officers, to the BIA Indian Police
Academy in Artesia, New Mexico, or to basic training from an established academy that trains Indian police
officers, such as the Navajo Nation’s Academy. Basic law enforcement training is encouraged for existing
police officers who have not received it, depending on the needs of your department and the availability of
funding. Grant funding may only be used for one cycle of basic training per officer. The grantee agency will be
responsible for any additional costs associated with an officer not completing basic training on the first attempt.
TRGP funds may also pay for community policing and problem-solving training; specialized law
enforcement training in such topics as counterterrorism, family violence, crime prevention and
detection; and training related to Indian Country jurisdictional issues. Only requests for training by
recognized training providers such as the Federal Law Enforcement Training Center, the FBI, the BIA
Indian Police Academy, a state police academy, COPS Regional Community Policing Institutes, or a tribal
community college will be considered. In addition, funding may be used to attend training conferences
such as the National Native American Law Enforcement Association’s annual training conference, or any
COPS-sponsored conference.

6

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Funding for community policing or other law enforcement training will only cover travel, lodging,
and per diem for each representative to and from the training site (if training is conducted more than
50 miles from your agency headquarters). State academy training costs include training instruction
fees, academy tuition, course fees, textbooks, manuals, supplies, and travel in connection with the
training (transportation, lodging, per diem, etc.) if the training is located more than 50 miles from the
job site. If your state academy does not charge for the training, your department will be reimbursed
only for travel in connection with the training. Departments that send officers to the BIA Indian Police
Academy will be reimbursed for travel costs only, as there is no cost for tuition at the BIA Indian Police
Academy for tribal officers.
TRGP-E/T funds may pay for computer training for systems, hardware, or software that grantees
already own, but may not be utilizing to the fullest extent due to of a lack of training. Applicants
must demonstrate that the training enhances law enforcement activities, particularly in support of
community policing. TRGP-E/T funding may only be used for training costs not already funded in the
applicant’s budget with state, local, or BIA funds.
In addition, TRGP-E/T funding may be used for offsite training required to increase tribal capacity to
operate a crime information gathering system compatible with the FBI Uniform Crime Reporting System.
C. Allowable Costs: Uniforms and Basic Issue Equipment
Any bulletproof vest purchased under TRGP-E/T must meet National Institute of Justice standards, as
shown on the list of acceptable vests included in Appendix D of this manual.
D. Allowable Costs: Technology
To be eligible for payment under this grant, the purchase of equipment and technology must occur
on or after the award start date, the items must be those specifically applied for and approved by
the COPS Office, and they must meet the guidelines described in 28 C.F.R. Part 66 or 28 C.F.R. Part
70, as applicable. Equipment or technology purchased on or after the award start date must be in
addition to purchases that the grantee is obligated or funded to make in its current budget. Funds
currently allocated to purchase equipment or technology may not be reallocated to other purposes or
reimbursed upon the award of your agency’s TRGP-E/T grant.
E. Allowable Costs: Police Vehicles
Allowable items include police cars, basic vehicle accessory packages, and special conveyances such as
sport utility vehicles, bicycles, motorcycles, snowmobiles, and ATVs. The items must be those specifically
applied for and approved by the COPS Office.
F. Allowable Costs: Travel
Travel costs for transportation, lodging, subsistence, and related items are allowable under your
agency’s TRGP-E/T grant if specifically approved by the COPS Office. For grantees subject to 2 C.F.R.
Part 220 (OMB Circular A-21) Cost Principles for Educational Institutions; 2 C.F.R. Part 225 (OMB Circular
A-87) Cost Principles for State, Local and Indian Tribal Governments; or 2 C.F.R. Part 230 (OMB Circular
A-122) Cost Principles for Non-Profit Organizations, travel costs incurred directly by the grantee or costs
incurred for project-related non-grantee travel will be reimbursed based upon the grantee’s written
institutional travel policy (if available) and if the costs are reasonable and allocable under the project. In
the absence of an acceptable and available institutional travel policy, allowable per diem travel costs for
lodging, meals, and incidentals will be reimbursed based on the established GSA per diem rates for the
relevant geographic area. These rates can be found at www.gsa.gov. Allowable airfare travel costs will
be reimbursed based upon the lowest discount commercial airfare, the federal government contract
airfare, if authorized and available, or standard coach airfare.

7

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

For grantees subject to 48 C.F.R. Part 31.000, et seq. (FAR-31.2) Cost Principles for Commercial
Organizations, travel costs incurred directly by the grantee will be reimbursed if the costs are reasonable
and allocable under the project. Travel costs for lodging, meals, and incidental expenses may be
reimbursed based upon per diem, actual expenses, or a combination of these methods, as long as the
reimbursement rate does not exceed established GSA per diem rates as set forth in the Federal Travel
Regulation. Transportation costs may be reimbursed based on mileage rates, actual costs incurred, or a
combination of these methods. Allowable airfare travel costs will be reimbursed based upon standard
coach fare, unless otherwise authorized in advance by the COPS Office.
The COPS TRGP-E/T will fund grant-related travel costs for the grantee agency or other (non-grantee)
individuals to attend training and technical assistance conferences, seminars, or classes, or to visit a
site specified in the application. Allowable expenses for grant-related lodging, meals, and incidental
expenses that were included in the application have been approved by the COPS Office as part of the
TRGP-E/T award and final budget. Your agency should keep timely and accurate records of all travel
expenses. If at any time these costs change, you should immediately contact your COPS GPS to obtain a
grant modification.
G. Allowable Costs: Supplies
All supplies must be solely used for the project identified in your project proposal. Reimbursements
for office supplies that are consumed by routine administrative purposes instead of project-related
activities are prohibited. Items must meet the guidelines described in 28 C.F.R. 66.33 or 28 C.F.R. 70.35, as
applicable.
H. Allowable Costs: Contracts/Consultants
Compensation for individual consultant services procured under a COPS grant must be reasonable and
allocable in accordance with OMB cost principles, and consistent with that paid for similar services in the
marketplace. Unless otherwise approved by the COPS Office, consultant rates will be based on the salary
a consultant receives from his or her primary employer, as applicable, up to $550 per day. For consultant
or contractor rates which exceed $550 per day, the COPS Office requires written justification if the
consultants or contractors are hired through a noncompetitive bidding process, and grantees must
receive COPS Office approval of those rates before drawing down grant funds. Determinations will be
made on a case-by-case basis.
I. Allowable Costs: Other Costs
The purchases of project-related expenditures that do not conform to any other category descriptions
specified above were included in this section of your FFM and FCM. In addition, items that have a direct
correlation to the overall success of a grantee’s project objectives and are necessary for the project to
reach full implementation are considered on a case-by-case basis by the COPS Office.
Requests may be made only for items or positions that are not otherwise budgeted with state, local, or
BIA funds, and would not be funded in the absence of the TRGP grant.

For TRGP-Hiring Grants and TRGP-E/T Grants
Allowable Costs: Indirect Costs
Indirect Costs are costs that are incurred for common or joint purposes and are not readily assignable
to a particular project, but are necessary to the operation of the agency and the performance of the
project. Examples of indirect costs include those incurred for facility operation and maintenance,
depreciation, and administrative salaries. Indirect Costs must adhere to the standards set forth in
the applicable Office of Management and Budget (OMB) Costs Principles for your entity, 2 C.F.R. Part
225, Appendix E (state, local, and Indian tribal governments), 2 C.F.R. Part 230, Appendix A (nonprofit
organizations), or 2 C.F.R. Part 220, Appendix A (educational institutions).

8

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Indirect cost rates are federally negotiated and approved rates that are based on audited and
documented expenses that are approved to be included within an indirect cost rate. It is important that
your agency carefully track and update its indirect cost rate during the COPS grant award period.
The grantee understands that if it submitted an expired indirect cost rate agreement at the time of
application, it will be unable to recover federal funds for indirect costs until the COPS Office receives a
current indirect cost rate agreement covering the award period. A special condition may be added to
the award prohibiting the obligation, expenditure, or drawdown of funds reimbursement for indirect
costs until an indirect cost rate has been approved by your cognizant federal agency and submitted to
the COPS Office.
If your agency’s approved indirect cost rate expires during the grant award period, a current approved
rate must be submitted to the COPS Office in order to continue to the drawdown grant funding for
indirect costs. Your agency must advise the COPS Office in writing of any changes to your approved
indirect cost rate during the grant award period and must request a budget modification with the COPS
Office to reflect any rate change.
In addition, before the COPS Office officially closes-out your agency’s grant award, your agency must
reconcile any changes between your approved final indirect cost rate and approved provisional indirect
cost rate and if necessary, repay the COPS Office for any indirect cost rate overpayment. If your agency
draws down excess COPS grant funding for indirect costs, please return the overpayment to the COPS
Office and submit a revised Federal Financial Report (SF-425).
See the COPS website for a fact sheet on indirect costs. www.cops.usdoj.gov/Default.asp?Item=2489

4. Supplementing, Not Supplanting

State, local, and tribal governments must use TRGP grant funds to supplement, and not supplant, state, local,
or BIA funds that are already committed or otherwise would have been committed for grant purposes (hiring,
training, purchases, and/or activities) during the grant period. In other words, grantees may not use COPS
funds to supplant (replace) state, local, or BIA funds that would have been dedicated to the COPS-funded
item(s) in the absence of the COPS grant.
Why This Condition:
The COPS statutory nonsupplanting requirement mandates that grant funds may not be used to replace
state or local funds (or, for tribal grantees, BIA funds) that would, in the absence of federal aid, be made
available for the grant purposes.
What You Should Do:
TRGP-E/T and TRGP-Hiring grantees may not use grant funds to pay for any item or cost funded under
the grant (equipment, personnel, training, etc.) if that item or cost was otherwise budgeted with state,
local, or BIA funds, or committed to the grantee’s budget.
In addition, grantees may not reallocate state, local, or BIA funds from one area within the law
enforcement budget to another as a result of receiving TRGP grant funds. For example, grantees who
have budgeted funds to pay for new computer equipment may not reallocate those funds to pay for
any other law enforcement cost as a result of receiving TRGP-E/T grant funds for the same computer
equipment.

9

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

TRGP-Hiring – To meet this grant condition, you must ensure that:

• If your agency is redeploying a current employee to perform the work duties of the TRGP-Hiring

position, the redeployed position must be paid with local funds. The COPS grant funds may be
used to backfill the resulting vacancy with newly-hired personnel for an equivalent amount of
time. Each individual employed under the TRGP-Hiring grant must be newly hired on or after the
grant award start date, unless an exception is authorized in writing by the COPS Office.

• Any officer your agency hires not only brings your force to a number over and above the number
of funded positions that you had on the date of your Coordinated Tribal Assistance Solicitation
(CTAS), including funded but vacant positions, but over and above the number of locally-funded
officer positions during the grant award period.

• During the life of your grant, your agency must continue to hire as many new, locally-funded

officers as you would have if you had not received your grant. Your agency may not cancel or
postpone spending money in its budget that is committed to hiring other new officers.

• Your agency must take active and timely steps to fill any vacancies that were created on or after

the date of your grant application by retirement, resignation, or other reasons with new officers in
addition to your TRGP-Hiring grant-funded positions.

TRGP Equipment and Training – To meet this grant condition, you must ensure that:

• Equipment and technology must be purchased on or after the award start date (unless an

exception is authorized in writing by the COPS Office) and must be in addition to purchases that
the grantee has obligated funding in the current budget to make. Funds currently allocated to
purchase equipment or technology may not be reallocated to other purposes or reimbursed upon
the award of a TRGP-E/T grant. Example: Grantees who have budgeted local funds to pay for a new
computer system may not reallocate those funds to pay for any other law enforcement cost as a
result of receiving TRGP-E/T funds for the same computer system.

• Any training covered by TRGP-E/T funds is in addition to the number of hours of training already
provided by your agency. Funds currently allocated for training may not be reallocated to other
purposes.

Note: This grant condition applies to all state or locally-funded agencies working in partnership with
your agency under this grant. Your agency is responsible for ensuring that any partner agencies use
COPS funds only to supplement, not supplant, their state, local, or BIA funding as described in this
condition.

5. Extensions

Your agency may request an extension of the grant award period to receive additional time to implement
your grant program. Such extensions do not provide additional funding. Only those grantees that can
provide a reasonable justification for delays will be granted no-cost extensions. Extension requests must be
received prior to the end date of the award.
Why This Condition:
Under federal regulations, requests to extend the grant award period require prior written approval
from the COPS Office. Without an approved extension, your agency is not permitted to draw down
federal funding for costs incurred beyond the official grant award end date. However, if justified, the
COPS Office may accommodate reasonable requests for no-cost time extensions to fully implement the
COPS grant.

10

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What You Should Do:
The COPS Office will contact your agency during the last quarter of the grant award period to determine
whether a no-cost time extension is needed. Requests to extend the grant award period must be received
by the COPS Office before the official grant award end date. Failure to submit a request for a no-cost time
extension by the end date will result in the immediate deobligation of any remaining grant funds.
TRGP-Hiring grantees that have excess funds remaining at the end of the grant due to salary and
fringe benefits costs that were lower than anticipated cannot extend the 36-month funding period for
the purpose of expending those excess funds. Grantees are entitled to a maximum of 36 months of
federal funding based on the approved salary and fringe benefits costs in the FCM. The COPS Office will
deobligate any remaining grant funds during the closeout process. If you have any additional questions
regarding a no-cost time extension, please contact your COPS Grant Program Specialist (GPS).

6. Modifications

Occasionally, a change in an agency’s fiscal or law enforcement situation necessitates a change in its TRGP
award. Grant modifications under TRGP are evaluated on a case-by-case basis. All modification requests
involving the purchase of new budget items must be approved, in writing, by the COPS Office prior to their
implementation. In addition, please be aware that the COPS Office will not approve any modification request
that results in an increase of federal funds.
Why This Condition:
The COPS Office realizes that agencies may need to reprogram grant funds. Acceptable examples of
such award modifications include purchasing additional equipment using cost-savings from approved
items, or purchasing a different type of equipment due to changing needs. Under federal regulations,
you may expend grant funds only as approved in the FCM and FFM. Any requests to change or alter
grant awards require written approval from the COPS Office prior to their implementation. Without
prior written approval, you must continue to implement your grant as it was originally awarded and
accepted by your agency. Please be advised that reprogramming requests for unallowable costs will not
be approved (e.g., construction).
What You Should Do:
If you wish to modify your grant award, you are required to submit your plan in writing to the COPS
Office for approval. Grantees must request a modification to the award by submitting a letter on official
letterhead that includes:

• ORI number
• Grant number
• Details of the original award
• A description of the proposed changes, including each new item proposed for purchase, its
purpose, and how it relates to the overall project

• Revised budget worksheets that reflect all changes
Please contact your COPS GPS for Modified Budget Detail Worksheets and further direction on any
additional requirements that may apply to your modification request. The COPS Office will then
evaluate your request and notify your agency, in writing, of the decision.

11

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

7. Evaluations

The COPS Office may conduct monitoring or sponsor national evaluations of the COPS TRGP. The grantee
agrees to cooperate with the monitors and evaluators.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 states that evaluations of the
program may be carried out or commissioned by the Attorney General for the furtherance of the
purposes of the Act. The COPS Office conducts evaluations to determine what programs are working,
how programs may be improved, and why certain programs are more successful than others.
Specifically, the COPS Office may assess the way in which your agency implements its grant. In some
jurisdictions, COPS staff or evaluators may study the effectiveness of funded programs, projects, and
activities. Evaluators may collect information about the programs’ effect on crime, victims of crime,
and the quality of life in communities. In addition, they may ask questions about the challenges
encountered during project implementation, how residents feel about community policing, and how
police feel about their work. This information will be useful to other communities and police agencies
across the country.
What You Should Do:
When evaluations are undertaken, you may be contacted in writing with specific requests for
information. In general, evaluators may need to speak with individuals in your agency or department,
observe activities, and obtain written reports about and from your agency or department. You will be
asked to facilitate any site visits and information-gathering activities. In addition, you will be asked to
provide accurate and timely information about your grant activities. You should fully comply with any
requests regarding these evaluations.

8. Reports

To assist the COPS Office in the monitoring of your award, your agency will be responsible for submitting
periodic programmatic progress reports and quarterly financial reports.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994 and other federal regulations and
policies require that financial assistance provided by the federal government be monitored carefully to
ensure the proper use of federal funds. In addition, the COPS Office seeks to document, on a continuing
basis, the progress of our programs and grantees.
What You Should Do:
This grant condition is designed to make your agency aware of reporting requirements associated
with TRGP grants. Quarterly programmatic progress reports and a final programmatic closeout report will
be required to be submitted directly to the COPS Office through the Account Access portion of the COPS
Office website at www.cops.usdoj.gov. Your agency is also required to submit quarterly Federal Financial
Reports using Standard Form 425 (SF-425) within 30 days after the end of each calendar quarter. A final
SF-425 will be due within 90 days after the end of the grant period. This report reflects the actual cumulative
federal monies spent, unliquidated obligations incurred, and the unobligated balance of federal funds.
Agencies with more than one delinquent programmatic and/or financial report submission per fiscal year
may be subject to delays in receiving reimbursement for allowable expenses and may be required to receive
technical assistance to improve compliance with reporting. These reports are discussed in greater detail in
Section VI, “Reports,” of this manual. All reports should be submitted within the deadlines given to avoid
suspension or possible termination of grant funds or other remedial actions.

12

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

9. Grant Monitoring Activities

Federal law requires that law enforcement agencies receiving federal funding from the COPS Office must be
monitored to ensure compliance with their grant conditions and other applicable statutory regulations. The
COPS Office is also interested in tracking the progress of our programs and the advancement of community
policing. Both aspects of grant implementation—compliance and programmatic benefits—are part of the
monitoring process coordinated by the U.S. Department of Justice. Grant monitoring activities conducted by
the COPS Office include site visits, office-based grant reviews, alleged noncompliance reviews, financial and
programmatic reporting, and audit resolution. As a COPS TRGP grantee, you agree to cooperate with and
respond to any requests for information pertaining to your grant.
Why This Condition:
The Public Safety Partnership and Community Policing Act of 1994, states that each grant program
must contain a monitoring component. The COPS Office actively monitors how grantees are adhering
to COPS grant requirements.
What You Should Do:
Your agency may be required to accommodate routine and non-routine efforts by the COPS Office,
or an entity designated by the COPS Office, to examine your agency’s use of federal funds, both
programmatically and financially. The most common ways are:
1.

Site Visits—The COPS Office conducts grantee site visits to ensure compliance with grant terms
and conditions. These visits also provide firsthand observation of the grantee’s community
policing strategies. Promising practices identified during site visits are documented and may be
shared with the law enforcement community. Technical assistance and follow-up are conducted
to address potential and actual vulnerabilities. The purpose of site visits is therefore three-fold:
review community policing activities, ensure grantee compliance, and provide customer service
and technical assistance. If selected, you will be notified in writing in advance of any on-site
review of your COPS grants. This review is generally performed over a one or more day period
and also provides an opportunity for agency representatives to seek assistance on any grant
implementation issues. Your agency will be notified in writing of the results and any action required
to remedy identified grant violations.

2.

Office-Based Grant Reviews (OBGRs)—In lieu of a site visit, certain grants are selected for a review
conducted at the COPS Office. If selected, your agency will be contacted at the start of this review
and our staff will work with your agency to correct any grant problems or deficiencies through
telephone, e-mail, fax, and/or written correspondence with your agency.

3.

Complaints—The COPS Office responds to complaints from citizens, labor associations, media, and
other sources. Written complaints or allegations are reviewed by the COPS Office Grant Monitoring
Division, and may result in a review of your agency’s grants to determine compliance with grant
conditions.

Grantees are responsible for remedying any grant noncompliance issues identified through these or
other monitoring or auditing activities. Remedies for noncompliance may include, but are not limited
to: suspending grant funding, repaying misused grant funds, voluntary withdrawal from or involuntary
termination of remaining grant funds, and bars from receiving future COPS grants. To avoid findings of
noncompliance, grantees are strongly encouraged to contact the COPS Office at any time during the
life of a COPS grant with questions concerning grant requirements and also to maintain all relevant
documentation that may demonstrate grant compliance. For more information, please contact the
COPS Office Grant Monitoring Division at 800.421.6770 or at AskCopsRC@usdoj.gov.

13

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

10. Federal Civil Rights Laws

As a condition of receipt of federal financial assistance, you acknowledge and agree that you will not (and
will require any subgrantees, contractors, successors, transferees, and assignees not to), on the ground of
race, color, religion, national origin (which includes providing limited English proficient persons meaningful
access to your programs), sex, disability, or age, unlawfully exclude any person from participation in, deny
the benefits of or employment to any person, or subject any person to discrimination in connection with
any programs or activities funded in whole or in part with federal funds. These civil rights requirements are
found in the non-discrimination provisions of Title VI of the Civil Rights Act of 1964, as amended (42 U.S.C.
§ 2000d); the Omnibus Crime Control and Safe Streets Act of 1968, as amended (42 U.S.C. § 3789d); Section
504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794); the Age Discrimination Act of 1975 (42
U.S.C. §6101, et seq.); Title IX of the Education Amendments of 1972, as amended (20 U.S.C. 1681 et seq.); and
the corresponding DOJ regulations implementing those statutes at 28 C.F.R. part 42 (subparts C, D, E, G, and
I). You also agree to comply with Executive Order 13279 Equal Treatment for Faith-Based Organizations and
its implementing regulations at 28 C.F.R. Part 38, which requires equal treatment of religious organizations
in the funding process and nondiscrimination of beneficiaries by Faith-Based Organizations on the basis of
belief or non-belief.
Why This Condition:
In establishing financial assistance programs, Congress linked the receipt of federal funding to
compliance with federal civil rights laws. As a result, grantees are required to comply with the civil rights
requirements found in the non-discrimination provisions referenced above. A hold may be placed on
your award if it is deemed that your agency is not in compliance with federal civil rights laws and/or
is not cooperating with an ongoing federal civil rights investigation. If a hold is placed on your award,
you will not be able to obligate or draw down federal funds under your agency’s COPS grant award
until you comply with federal civil rights laws and/or cooperate with any ongoing federal civil rights
investigation.
What You Should Do:
As a recipient of federal financial assistance from the COPS Office, you are required to comply with the
applicable federal civil rights laws and to collect data and information sufficient to permit effective
enforcement of such laws and to cooperate with any federal civil rights investigation, which includes
providing access to records, accounts, documents, information, facilities, and staff.

11. Equal Employment Opportunity Plan (EEOP)

All recipients of funding from the COPS Office must comply with the federal regulations pertaining to the
development and implementation of an Equal Employment Opportunity Plan (28 C.F.R. Part 42 subpart E).
Why This Condition:
It is the experience of the Justice Department in implementing its responsibilities under the Omnibus
Crime Control and Safe Streets Act of 1968 (Safe Streets Act), the statute that established the COPS
Office, that “the full and equal participation of women and minority individuals in employment
opportunities in the criminal justice system is a necessary component to the Safe Streets Act’s program
to reduce crime and delinquency in the United States” 28 C.F.R. § 42.301. The Equal Employment
Opportunity Plan (EEOP) does not impose quotas or hiring requirements on recipients of federal funds.
What You Should Do:
The obligations to comply with the EEOP requirement differ depending on your organization’s legal
status, the number of its employees, and the amount of the award.

14

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

If your organization received an award for less than $25,000; or if your organization has less than 50
employees, regardless of the amount of the award; or if your organization is a medical institution,
educational institution, nonprofit organization, or Indian tribe, then your organization is exempt from the
EEOP requirement. However, your organization must complete Section A of the Certification Form, which
explains that your organization is eligible for this exemption, and then return the form to the Office for
Civil Rights (OCR), Office of Justice Programs, U.S. Department of Justice, 810 7th Street, N.W., Washington,
DC 20531. The Certification Form can be found at www.ojp.usdoj.gov/about/ocr/eeop.htm. Recipients
that are exempt from the EEOP requirement are still responsible for complying with all applicable federal
civil rights laws that prohibit recipients from discriminating in employment or in the delivery of services
or benefits.
If your organization is a governmental agency or a business and has received a single award
between $25,000 and $500,000 and has 50 or more employees (counting both full- and part-time
employees but excluding political appointees), then your organization has to prepare an EEOP
Short Form, but it does not have to submit the EEOP Short Form to the OCR for review. Instead,
your organization has to maintain the EEOP Short Form on file and make it available to the OCR for
review on request. For assistance in developing an EEOP Short Form, please consult OCR’s website
at www.ojp.usdoj.gov/about/ocr/eeop.htm. You may also request technical assistance from an EEOP
specialist at the OCR by calling 202.307.0690. In addition, your organization has to complete Section
B of the Certification Form, which explains that your organization is eligible for the exemption from
the submission requirement, and your organization must return the form to the OCR at the above
address. The Certification Form can be found at www.ojp.usdoj.gov/about/ocr/eeop.htm.
If your organization is a governmental agency or a business and has received a single award for $500,000
or more and has 50 or more employees (counting both full- and part-time employees but excluding
political appointees), then it has to prepare an EEOP Short Form and submit it for review to the OCR at the
above address within 60 days of the notification of the award. For assistance in developing an EEOP Short
Form, please consult OCR’s website at www.ojp.usdoj.gov/about/ocr/eeop.htm. You may also request
technical assistance from an EEOP specialist at the OCR by calling 202.307.0690.

12. Community Policing

Community policing activities to be initiated or enhanced by your agency were identified and described in
your grant application. All equipment, technology, training, and/or sworn officer positions awarded under
the TRGP grant must be linked to the implementation or enhancement of community policing.
The COPS Office defines community policing as a philosophy that promotes organizational strategies,
which support the systematic use of partnerships and problem-solving techniques, to proactively
address the immediate conditions that give rise to public safety issues such as crime, social disorder, and
fear of crime. TRGP grants must be used to initiate or enhance community policing activities. All newly
hired, additional, or rehired officers (or an equal number of redeployed veteran officers) funded under
TRGP-Hiring must engage in community policing activities.
Why This Condition:
COPS grants are designed to increase community policing capacity and crime prevention efforts. This
is achieved through problem-solving tactics and community policing partnerships. It enhances police
professionalism by providing officers with the skills and motivation to act in innovative ways to solve
community crime-related problems. Your organization may be monitored or audited to ensure that it
is initiating or enhancing community policing in accordance with your proposed plan. The COPS Office
may also use this information to understand the needs of the field, and potentially provide for training,
technical assistance, problem solving, and community policing implementation tools.

15

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What You Should Do:
Community policing activities to be implemented or enhanced by your agency were identified in
your grant application. Your community policing needs may change during the life of your grant, and
minor changes to this plan may be made without prior approval of the COPS Office. If your agency’s
community policing plan changes significantly, however, you must submit those changes in writing
to the COPS Office for approval. Changes are “significant” if they deviate from the range of possible
community policing activities identified and approved in the original community policing plan
submitted with your application.

13. Contracts with Other Jurisdictions

Equipment, technology, training, vehicles, and/or sworn law enforcement officer positions awarded may only
be used for law enforcement activities or services that exclusively benefit your agency and the population
that it serves. The items funded under the TRGP grant cannot be utilized by other agencies unless the items
would exclusively benefit the population that your agency serves.
Why This Condition:
The TRGP was created under a Congressional appropriation specifically designated for tribal law
enforcement agencies to improve public safety in Indian communities. The TRGP-E/T and TRGP-Hiring
grant funding is intended to benefit the communities within the grantee’s primary law enforcement
jurisdiction. Therefore, the grantee must use the TRGP grant funding to benefit its own population
exclusively.
What You Should Do:
Your law enforcement agency should avoid any agreements with other jurisdictions to share officer
positions, or other awarded equipment, technology, and/or vehicles, unless the agreement complies with
the requirement that COPS-funded items must exclusively benefit the grantee service population. For
example, if your jurisdiction has both a tribal police department and a BIA department, items funded under
the grant might be able to be utilized by the BIA department as long as this would result in an exclusive
benefit to the population that you serve. You may not, however, allow officers, equipment, technology,
or vehicles funded under the grant to be utilized by any agency or transferred to any agency that does not
exclusively benefit the population that you serve. For example, you cannot, during the grant term, loan two of
your awarded computers to a neighbouring county’s sheriff’s department.
Officers funded under TRGP-Hiring cannot provide contract law enforcement services to other agencies
unless they will directly benefit the grantee’s jurisdiction. For example, your agency cannot use an
officer funded under TRGP-Hiring to provide contract law enforcement services to a neighboring
county, but can use the officer to provide direct law enforcement services to the population within your
agency’s own jurisdiction.
Before you enter into any agreement with another law enforcement agency, you should contact your
COPS Grant Program Specialist (GPS) at 800.421.6770 for additional guidance.

16

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

14. False Statements

False statements or claims made in connection with COPS grants may result in fines, imprisonment, or
debarment from participating in federal grants or contracts, and/or any other remedy available by law.
Why This Condition:
This condition advises recipients of the consequences of submitting false claims or statements on
applications, financial and programmatic reports, or other grant documents.
What You Should Do:
Ensure that all documentation related to your agency’s receipt and use of grant funding (grant
applications, progress reports, Federal Financial Reports, etc.) is true and accurate.

15. Duplicative Funding

The recipient understands and agrees to notify the COPS Office if it receives, from any other source, funding
for the same item or service also funded under this award.
Why This Condition:
This grant was awarded to your agency to address its law enforcement needs that are not funded with
other funds, including federal, state, local, tribal, or BIA funds. Consequently, your agency may not use
this funding for items or services that you already have funding for from other sources.
What You Should Do:
If your agency receives funding from another source for the same item(s) or services(s) also funded
under this award, please contact your COPS GPS at 800.421.6770. If necessary, the COPS Office will
work with your agency to reprogram funding for items or services that are allowable under this grant
program.

16. Additional High-Risk Grantee Requirements

The recipient agrees to comply with any additional requirements that may be imposed during the grant
performance period if the awarding agency determines that the recipient is a high-risk grantee (28 C.F.R.
Parts 66 and 70).
Why This Condition:
The Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local
Governments, 28 C.F.R. 66.12, and for Institutions of Higher Education, Hospitals and Other Non-Profit
Organizations, 28 C.F.R. 70.14, provide that a grantee or applicant may be considered “high risk” if the
Department of Justice determines that there is unsatisfactory performance, financial or administrative
instability, nonconformity with award terms and conditions, or other lack of responsibility. In such
cases, the Department of Justice may impose special conditions or restrictions that may include
requiring the production of documentation, financial grant administration training, on-site monitoring,
prior approval for expenditure of funds, quarterly progress reports, separate bank accounts, or other
requirements.
What You Should Do:
In order to obtain a COPS grant, recipients must agree to comply with any additional requirements
that may be imposed during the grant performance period if the awarding agency determines that the
recipient is a high-risk grantee.

17

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

17. Central Contractor Registration and Universal Identifier
Requirements
At the end of July 2012, the Central Contractor Registration (CCR) system went away. The Central
Contractor Registration (CCR), along with Federal Agency Registration, the Online Representations
and Certifications Application (ORCA), and the Excluded Parties List System (EPLS), were migrated
into the new System for Award Management, or SAM. For additional information, please click on the
attached link: https://www.sam.gov/portal/public/SAM/.
The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
A. Requirement for Central Contractor Registration (CCR)
Unless you are exempted from this requirement under 2 C.F.R. 25.110, you as the recipient must
maintain the currency of your information in the CCR until you submit the final financial report
required under this award or receive the final payment, whichever is later. This requires that you
review and update the information at least annually after the initial registration, and more frequently
if required by changes in your information or another award term.
B. Requirement for Data Universal Numbering System (DUNS) Numbers
If you are authorized to make subawards under this award, you:
1. Must notify potential subrecipients that no entity (see definition in paragraph C of this award
term) may receive a subaward from you unless the entity has provided its DUNS number to you.
2. May not make a subaward to an entity unless the entity has provided its DUNS number to you.
C. Definitions
For purposes of this award term:
1. Central Contractor Registration (CCR) means the federal repository into which an entity must
provide information required for the conduct of business as a recipient. Additional information
about registration procedures may be found at the CCR website (currently at www.ccr.gov).
2. Data Universal Numbering System (DUNS) number means the nine- or thirteen-digit number
established and assigned by Dun and Bradstreet, Inc. (D&B) to uniquely identify business
entities. A DUNS number may be obtained from D&B by telephone (currently 866.705.5711) or
visit the Internet at http://fedgov.dnb.com/webform.
3. Entity, as it is used in this award term, means all of the following, as defined at 2 C.F.R. part 25,
subpart C:
a. A governmental organization, which is a state, local government, or Indian Tribe;
b. A foreign public entity;
c. A domestic or foreign nonprofit organization;
d. A domestic or foreign for-profit organization; and
e. A
 federal agency, but only as a subrecipient under an award or subaward to a non-federal
entity.
4. Subaward:
a. This term means a legal instrument to provide support for the performance of any portion
of the substantive project or program for which you received this award and that you as the
recipient award to an eligible subrecipient.
b. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. __.210 of the attachment to OMB Circular
A-133, “Audits of States, Local Governments, and Non-Profit Organizations”).
c. A
 subaward may be provided through any legal agreement, including an agreement that you
consider a contract.
18

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

5. Subrecipient means an entity that:
a. Receives a subaward from you under this award; and
b. Is accountable to you for the use of the federal funds provided by the subaward.
Why This Condition:
The purpose of this standard award term is to ensure government-wide uniformity in establishing the
DUNS number as the universal identifier for federal financial assistance applicants, as well as recipients
and their direct subrecipients (if applicable), and to establish the CCR as the repository for standard
information about applicants and recipients.
What You Should Do:
At the time of grant application, your agency was required to provide its DUNS number and be
registered in the CCR database.
Your agency should continue to use the same DUNS number provided in your grant application and
update, as needed, the information associated with that DUNS number. If your agency is authorized
to make subawards under its award, your agency may make subawards only to entities that have
DUNS numbers. For more information about your DUNS number, please contact D&B using the tollfree number 866.705.5711 or visit http://fedgov.dnb.com/webform.Your agency must maintain active
registration and current information in the CCR until you submit the final financial report or receive
the final payment under your award, whichever is later. Your agency must review and update its CCR
information at least once per year to maintain an active registration status. For more information about
CCR registration, please visit www.ccr.gov.

18. Reporting Sub-awards and Executive Compensation

The Office of Management and Budget requires federal agencies to include the following standard award
term in all grants and cooperative agreements made on or after October 1, 2010:
Reporting Subawards and Executive Compensation.
a. Reporting of first-tier subawards.
1. Applicability. Unless you are exempt as provided in paragraph d. of this award term, you
must report each action that obligates $25,000 or more in federal funds that does not include
Recovery funds (as defined in section 1512(a)(2) of the American Recovery and Reinvestment
Act of 2009, Pub. L. 111–5) for a subaward to an entity (see definitions in paragraph e. of this
award term).
2. Where and when to report.
i. You must report each obligating action described in paragraph a.1. of this award term to
www.fsrs.gov.0
ii. For subaward information, report no later than the end of the month following the month in
which the obligation was made. (For example, if the obligation was made on November 7, 2012,
the obligation must be reported by no later than December 31, 2012.)
3. What to report. You must report the information about each obligating action that the
submission instructions specify. The submission instructions are posted at www.fsrs.gov
b. Reporting Total Compensation of Recipient Executives.
1. Applicability and what to report. You must report total compensation for each of your five most
highly compensated executives for the preceding completed fiscal year, if—
i. the total federal funding authorized to date under this award is $25,000 or more;

19

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

ii. in the preceding fiscal year, you received—
(A) 80 percent or more of your annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
iii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report executive total compensation described in
paragraph b.1. of this award term:
i. As part of your registration profile at www.ccr.gov.
ii. By the end of the month following the month in which this award is made, and annually
thereafter.
c. Reporting of Total Compensation of Subrecipient Executives.
1. Applicability and what to report. Unless you are exempt as provided in paragraph d. of this
award term, for each first-tier subrecipient under this award, you shall report the names and
total compensation of each of the subrecipient’s five most highly compensated executives for
the subrecipient’s preceding completed fiscal year, if—
i. in the subrecipient’s preceding fiscal year, the subrecipient received—
(A) 80 percent or more of its annual gross revenues from federal procurement contracts (and
subcontracts) and federal financial assistance subject to the Transparency Act, as defined at 2
C.F.R. 170.320 (and subawards); and
(B) $25,000,000 or more in annual gross revenues from federal procurement contracts
(and subcontracts), and federal financial assistance subject to the Transparency Act (and
subawards); and
ii. The public does not have access to information about the compensation of the executives
through periodic reports filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934
(15 U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. (To determine
if the public has access to the compensation information, see the U.S. Security and Exchange
Commission total compensation filings at www.sec.gov/answers/execomp.htm.)
2. Where and when to report. You must report subrecipient executive total compensation
described in paragraph c.1. of this award term:
i. To the recipient.
ii. By the end of the month following the month during which you make the subaward.
For example, if a subaward is obligated on any date during the month of October of a given
year (i.e., between October 1 and 31), you must report any required compensation information
of the subrecipient by November 30 of that year.
d. Exemptions
If, in the previous tax year, you had gross income, from all sources, under $300,000, you are exempt
from the requirements to report:
i. Subawards, and
ii. The total compensation of the five most highly compensated executives of any subrecipient.

20

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

e. Definitions. For purposes of this award term:
1. Entity means all of the following, as defined in 2 C.F.R. part 25:
i. A governmental organization, which is a state, local government, or Indian tribe;
ii. A foreign public entity;
iii. A domestic or foreign nonprofit organization;
iv. A domestic or foreign for-profit organization;
v. A federal agency, but only as a subrecipient under an award or subaward to a non-federal
entity.
2. Executive means officers, managing partners, or any other employees in management
positions.
3. Subaward:
i. This term means a legal instrument to provide support for the performance of any portion
of the substantive project or program for which you received this award and that you as the
recipient award to an eligible subrecipient.
ii. The term does not include your procurement of property and services needed to carry out the
project or program (for further explanation, see Sec. __.210 of the attachment to OMB Circular
A–133, “Audits of States, Local Governments, and Non-Profit Organizations”).
iii. A subaward may be provided through any legal agreement, including an agreement that you
or a subrecipient considers a contract.
4. Subrecipient means an entity that:
i. Receives a subaward from you (the recipient) under this award; and
ii. Is accountable to you for the use of the federal funds provided by the subaward.
5. Total compensation means the cash and noncash dollar value earned by the executive during
the recipient’s or subrecipient’s preceding fiscal year and includes the following (for more
information see 17 C.F.R. 229.402(c)(2)):
i. Salary and bonus.
ii. Awards of stock, stock options, and stock appreciation rights. Use the dollar amount recognized
for financial statement reporting purposes with respect to the fiscal year in accordance with the
Statement of Financial Accounting Standards No. 123 (Revised 2004) (FAS 123R), Shared Based
Payments.
iii. Earnings for services under non-equity incentive plans. This does not include group life, health,
hospitalization or medical reimbursement plans that do not discriminate in favor of executives,
and are available generally to all salaried employees.
iv. Change in pension value. This is the change in present value of defined benefit and actuarial
pension plans.
v. Above-market earnings on deferred compensation which is not tax-qualified.
vi. Other compensation, if the aggregate value of all such other compensation (e.g., severance,
termination payments, value of life insurance paid on behalf of the employee, perquisites or
property) for the executive exceeds $10,000.
Why This Condition:
To further federal spending transparency, the Federal Funding Accountability and Transparency Act
of 2006 (FFATA) requires, among other things, that information on federal awards (federal financial
assistance and expenditures) be made available to the public via a single, searchable website,
which is www.USASpending.gov. Grantees are responsible for reporting their applicable executive
compensation and subaward information and the award term provides guidance to report the related
information, as required by FFATA.

21

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What You Should Do:
At the time of grant application, your agency was asked to ensure that it has the necessary processes
and systems in place to comply with the applicable subaward and executive compensation reporting
requirements should it receive funding. If your agency received awards of $25,000 or more, you are
required to report award information on any first-tier subawards totaling $25,000 or more, and, in
certain cases, to report information on the names and total compensation of the five most highly
compensated executives of the recipient and first-tier subrecipients. The FFATA Sub-award Reporting
System (FSRS), accessible via the website at www.fsrs.gov, is the reporting tool that your agency will
use to capture and report subaward information and any executive compensation data required by
FFATA. The subaward information entered in FSRS will then be displayed on www.USASpending.gov
associated with your agency’s award, furthering federal spending transparency.
For additional information regarding the executive compensation and subaward reporting
requirements, please see Vol. 75, No. 177 (September 14, 2010) of the Federal Register,
www.gpo.gov/fdsys/pkg/FR-2010-09-14/pdf/2010-22705.pdf

19. Public Release Information

The grantee agrees to submit one copy of all reports and proposed publications resulting from this award
20 days prior to public release. Any publications (written, curricula, visual, sound, or websites) or computer
programs, whether or not published at government expense, shall contain the following statement: “This
project was supported by Grant Number 2012-XX-XX-XXXX awarded by the Office of Community Oriented
Policing Services, U.S. Department of Justice. The opinions contained herein are those of the author(s) and do
not necessarily represent the official position or policies of the U.S. Department of Justice. References to specific
agencies, companies, products, or services should not be considered an endorsement by the author(s) or the
U.S. Department of Justice. Rather, the references are illustrations to supplement discussion of the issues.
Why This Condition:
The COPS Office wants to ensure the quality, objectivity, utility, and integrity of information in funded
projects that are disseminated to the public. However, award-funded reports and publications are not
official federal documents and should not be construed to reflect the official policy or position of the DOJ.
In addition, the COPS Office reserves a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, or otherwise use and to authorize others to use, for federal government purposes, the
following: (1) the copyright in any work developed under this award, sub-award, or contract, and (2) any
copyright to which an award recipient, sub-awardee, or a contractor purchases ownership with support
from this award.
What You Should Do:
Ensure that all publications (where applicable) relating to your COPS award contain the required
statement listed above.
In addition, the grantee is responsible for acquiring the rights, and ensuring that its subcontractors/
authors acquire the rights, to copyrighted material for inclusion in DOJ publications or other products
or deliverables that are developed under this cooperative agreement, including the payment of
required fees. All licensing, publishing, or similar agreements with a copyright holder, publisher,
or other relevant party shall include provisions giving the Federal Government a royalty-free, nonexclusive, and irrevocable license to reproduce, publish, or otherwise use, and to authorize others to
use, the publication for federal government purposes.

22

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

FOR TRGP-HIRING GRANTS ONLY

(See condition #20 – Retention and #21 – Employment Eligibility)

20. Retention
(For Hiring grants only)
At the time of grant application, your agency committed to retaining all sworn officer positions awarded
under the TRGP Hiring grant with state and/or local funds for a minimum of 12 months following the
conclusion of 36 months of federal funding for each position, over and above the number of locally-funded
sworn officer positions that would have existed in the absence of the grant. Your agency cannot satisfy the
retention requirement by using TRGP funded positions to fill locally-funded vacancies resulting from attrition.
Why This Condition:
The retention requirement ensures that the increased officer staffing level under the TRGP Hiring grant
continues with state and/or local funds for a minimum of 12 months after federal funding ends.
What You Should Do:
At the time of grant application, your agency was required to affirm that it plans to retain all sworn
officer positions awarded under the TRGP Hiring grant and identify the planned source(s) of retention
funding. Your agency committed to retaining each awarded position for at least 12 months following
the conclusion of 36 months of federal funding for that position. The retention period begins for an
awarded officer position once that position has completed the 36-month implementation period. If
an agency is awarded several officer positions, the retention period for each individual officer position
begins upon completion of 36 months of funding for that position (not based on the cumulative grant
award end date).
The retained TRGP funded position(s) must be added to your agency’s law enforcement budget with
state and/or local funds at the conclusion of grant funding, over and above the number of locallyfunded sworn officer positions that would have existed in the absence of the grant. Absorbing
TRGP-funded positions through attrition (rather than adding the extra positions to your budget with
additional funding) does not meet the retention requirement.
Your agency should maintain documentation demonstrating when the 36-month grant funding period
expired for each awarded position and that each retained position was above and beyond the number
of officer positions that your agency would have otherwise funded with state and/or local funds. We
understand that your agency’s identified source(s) of retention funding may change during the life
of the grant, so your agency should maintain documentation of any changes in the event of an audit,
monitoring, or other evaluation of your grant compliance.
Please note that your agency is required to retain the officer position(s) awarded under the TRGP Hiring
grant and not the specific officer(s) hired to fill the grant position(s). If a position funded by the TRGP
Hiring grant becomes vacant during the retention period, your agency is required to take active and
timely steps consistent with your agency’s hiring policies and procedures to fill the position with a new
officer to complete the remainder of the 12-month retention period. Your agency should maintain
documentation demonstrating that you did not delay filling the position and that the steps your agency
took to fill the position were consistent with your hiring policies and procedures.
At the conclusion of federal funding, agencies that fail to retain the sworn officer positions awarded

23

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

under the TRGP Hiring grant may be ineligible to receive future COPS grants for a period of 1 to 3 years.
If your agency is unable to retain any of the awarded officer positions, you should contact your COPS
GPS for further review.

21. Employment Eligibility
(For Hiring Grants only)
The grantee agrees to complete and keep on file, as appropriate, a Bureau of Citizenship and Immigration
Services Employment Eligibility Verification Form (I-9). This form is to be used by recipients of federal funds to
verify that persons are eligible to work in the United States and can be found at
www.uscis.gov/files/form/i-9.pdf.
Why This Condition:
Under federal immigration law, all employers are required to take certain steps to ensure that persons
that are hired are legally permitted to work in the United States. The Bureau of Citizenship and
Immigration Services Employment Eligibility Verification Form (I-9) outlines the types of documents that
an employer should review to confirm that a new hire is eligible for employment.
What You Should Do:
You do not need to submit any documentation to the COPS Office to satisfy this condition. Rather, you
should complete and maintain the I-9 forms for all new employees under the guidelines set forth by the
Bureau of Citizenship and Immigration Services. For further information about this requirement, you
may contact the Bureau’s Office of Business Liaison at 800.357.2099 or the National Customer Service
Center at 800.375.5283.

FOR TRGP-EQUIPMENT/TRAINING GRANTS ONLY

(See condition #22 – Criminal Intelligence Systems and #23 – Sole Source Justification)

22. Criminal Intelligence Systems
(For Equipment/Training grants only)
Grantees using TRGP funds to operate an interjurisdictional criminal intelligence system must comply with
operating principles of 28 C.F.R. Part 23. The grantee acknowledges that it has completed, signed, and
submitted with its grant award the relevant Special Condition certifying its compliance with 28 C.F.R. Part 23.
Why This Condition:
If your agency receives funding for equipment or technology that will be used to operate an
interjurisdictional criminal intelligence system, you must comply with the operating principles found
at 28 C.F.R. Part 23. An “interjurisdictional criminal intelligence system” is generally defined as a system
which receives, stores, analyzes, and exchanges or disseminates data regarding ongoing pre-arrest
criminal activities (examples of such activities include, but are not limited to, loan sharking, drug or
stolen property trafficking, gambling, extortion, smuggling, bribery, and public corruption) and shares
this data with other law enforcement jurisdictions. 28 C.F.R. Part 23 contains operating principles
for these interjurisdictional criminal intelligence systems which protect individual privacy and
constitutional rights.

24

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

If your agency will use TRGP grant funds simply to operate a single agency database (or other unrelated
forms of technology) and will not share criminal intelligence data with other jurisdictions, 28 C.F.R. Part
23 does not apply to this grant.
What You Should Do:
All COPS grant recipients are required to agree to the Criminal Intelligence Systems/28 C.F.R. Part 23
Compliance Special Condition as part of their award package so the COPS Office can track which agencies
intend to use their grant funds to operate interjurisdictional criminal intelligence systems. If your agency
intends to use grant funds to operate an interjurisdictional criminal intelligence system, you should
indicate this on the Criminal Intelligence Systems 28 C.F.R. Part 23 Compliance form that was included
with your grant award package, and certify and submit this form along with your signed grant Award
Document as your agency’s agreement to comply with the operating principles found at 28 C.F.R. Part
23. Your agency now must comply with 28 C.F.R. Part 23 in operating the interjurisdictional criminal
intelligence system funded through your COPS grant.

23. Sole Source Justification
(For Equipment/Training grants only)
TRGP-Equipment/Training grantees who have been awarded funding for the procurement of an item (or
group of items) or service in excess of $100,000, and who plan to seek approval for use of a noncompetitive
procurement process must provide a written sole source justification to the COPS Office for approval prior to
obligating, expending, or drawing down grant funds for that item.
Why This Condition:
In general, grant recipients are required to procure funded items through open and free competition.
However, in some instances, grantees may have already determined that competition is not feasible.
What You Should Do:
If you have received an award for an item (or group of items) or service in excess of $100,000 and have
already determined that the award of a contract through a competitive process is infeasible, you must
provide a written justification that explains why it is necessary to contract noncompetitively.
The initial determination that competition is not feasible can be made if one of the following
circumstances exists:

• The item (or group of items) or service is available only from a single source;
• Public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation; or

• Competition is determined inadequate after solicitation of a number of sources.
The COPS Office will review your request and the supporting information that you provide and will
make a determination as to whether or not an exception can be granted to the general rule regarding
competition. If submitting a sole source justification request to the COPS Office, please use the format
described in Section II, “Procurement Process.”

25

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What are the specific rules regarding termination of grant funding?

The COPS Office has the right to sanction or terminate your agency’s project when there is reason to
believe that your agency:

• Is not substantially complying with the grant requirements or other applicable provisions of
federal law;

• Is failing to make satisfactory progress toward the goals or strategies outlined in its application;
• Is not adhering to grant requirements or conditions;
• Is proposing substantial plan changes to the extent that, if originally submitted, would have
resulted in the application being denied funding;

• Is not submitting financial or programmatic reports in a timely manner;
• Is filing false statements or certifications in connection with an application, periodic report, or
other grant-related documents; and/or

• Is providing other good cause for sanctions or termination as determined by the COPS Office.
In these instances, the COPS Office may:

• Temporarily withhold payments pending correction of the situation by your agency;
• Disallow all or part of the cost of the activity or action not in compliance;
• Wholly or partly suspend or terminate your grant;
• Require that some or all of the grant funds be remitted to the U.S. Department of Justice;
• Condition a future grant or elect not to provide future grant funds to your agency until appropriate
actions are taken to ensure compliance;

• Withhold or bar your agency from obtaining future awards;
• Recommend civil or criminal enforcement by other agencies; and/or
• Take other remedies that may be legally available.
In the event that sanctions are imposed or your grant is terminated, your agency will be notified in
writing of our decision and the reason(s) for that decision.

Accepting the Grant Award

After you have reviewed the conditions of your TRGP award and your agency agrees with these
conditions, you are ready to accept the award. The Director of the COPS Office has signed the Award
Document indicating approval of your grant, an obligation of federal funds to your organization, and
our commitment to the award. As stated at the beginning of this section, to officially begin your grant
and draw down your funds, the authorized official (see Section IX, “Glossary of Terms”) must sign the
Award Document and return both sides to the COPS Office, along with all award condition pages, via
one of the three options listed below:
Electronic Mail
CTAS.TRGP@usdoj.gov
Fax
202.616.8650
Standard Mail
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: TRGP Control Desk
145 N Street, N.E., 11th Floor
Washington, DC 20530
26

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Who should sign the Award Document for our agency?
The “authorized official” is the government executive who has ultimate and final responsibility for
all programmatic and financial decisions regarding this grant as the representative of the legal
grantee. COPS grants require the top government executive (e.g., Tribal Chairman, President, Chief, or
equivalent) to sign the Award Document. Typically, this is the same executive named on your agency’s
2012 TRGP application. (If this individual has changed, please complete a Change of Information
form online at www.cops.usdoj.gov through the Account Access option.) If you have any questions
as to who should sign the award, please contact your jurisdiction’s local legal advisor. Stamps and/or
electronic signatures will not be accepted.

When must the Award Document be returned?
Please return the signed Award Document within 90 days of the date on the award congratulatory
letter. Grant funds will not be released until we have received your agency’s signed Award Document,
your budget has received final clearance, and any other relevant grant conditions particular to your
agency have been satisfied. Failure to submit your signed Award Document within the 90-day award
acceptance period may result in your grant award being withdrawn and the funds deobligated without
additional notification. To ensure that we receive your signed award document in a timely manner, we
encourage you to consider submitting your signed award to the COPS Office by e-mail or fax. If your
agency requires an extension for accepting the award beyond the 90-day acceptance timeframe, please
submit a written request to your COPS GPS. Be sure to explain the circumstances that prevent your
agency from returning the Award Document within the 90-day period, and identify the date by which
the Award Document will be signed and mailed to the COPS Office. The COPS Office will review such
requests on a case-by-case basis. The COPS Office reserves the right to deny requests to extend the 90day award acceptance period.

27

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

II. PROCUREMENT PROCESS (FOR TRGP-EQUIPMENT/TRAINING
GRANTS ONLY)
In general, grant recipients are required to procure funded items through open and free competition
when feasible. For the purchase of equipment, technology, or services under a COPS grant award,
grant recipients must follow their own policies and procedures on procurement as long as those
requirements conform to the federal procurement requirements set forth in 28 C.F.R. § 66.36 and 28
C.F.R. § 70 (as applicable).

As described in Grant Condition #23 grantees are required to submit a sole source justification
(SSJ) request if competitive bidding will not be possible and the threshold of $100,000 for goods or
services to be procured through a sole source is met. The COPS Office will review your request and
supporting information to determine whether an exception can be granted to the general rule of open
competition. Written approval from the COPS Office for the use of a sole source must be received prior
to purchasing items or services, obligating funding for a contract, or entering into a contract with grant
funds. All grantees are expected to review and abide by 28 C.F.R. Part 66.36 Procurement (or 28 C.F.R.
Part 70.40 - 70.48 for institutions of higher education, hospitals, and other non-profit organizations) in
determining if an SSJ must be completed. Please contact your COPS Grant Program Specialist (GPS) at
800.421.6770 for further assistance with this federal regulation.
A sole source justification request should be submitted if a grant recipient determines that the
award of a contract through a competitive process is infeasible, and if one or more of the following
circumstances apply:
1.

The item (or group of items) or service is available only from one source;

2.

The public exigency or emergency for the item/service will not permit a delay resulting from
competitive solicitation; or

3.

Competition is determined inadequate after solicitation of a number of sources.

What documentation must be submitted to the COPS Office for sole
source review?

Requests for sole source procurements of equipment, technology, or services in excess of $100,000
must be submitted to the COPS Office in writing, confirming that the award of the contract through full
and open competition is infeasible. Please note that a justification must be submitted for each vendor
providing goods or services in excess of $100,000.
To ensure that all of the necessary information is included and submitted to the COPS Office, the
following checklist can be used when preparing your agency’s sole source request:
Letterhead – The sole source request must be signed by an authorized representative and submitted on
grantee department letterhead, and must include the agency ORI and the grant number for which the
approval is being sought. The request should also include the following information:
Section I. Description of Project – A brief description of the project, the amount to be designated for
the sole source procurement, and the purpose of the contract.

28

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Section II. Reason for Request
1.

An explanation as to why full and open competition is infeasible (e.g., why it is necessary to
contract in a noncompetitive manner), and

2.

Which one (or more) of the three required categories identified below applies to the requested sole
source procurement transaction(s).

• The item/service is available only from one source;
• The public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation; and/or

• Competition is determined inadequate after solicitation of a number of sources.
Section III. Supporting Documentation – The information below should support the applicable
category(ies) identified in Section II.
1.

If the item/service is available only from one source, please include the following:

• Uniqueness of items/services to be procured from the proposed contractor or vendor
(compatibility, patent issues, etc.);

• How the agency determined that the item/service is only available from one source (e.g.,
market survey results, independent agency research, patented or proprietary system);

• Explanation of need for contractor’s expertise linked to the current project (e.g., knowledge of

project management, responsiveness, experience of contractor personnel, prior work on earlier
phases of project); and/or

• Any additional information that would support the case.
2.

If the public exigency or emergency for the requirement will not permit a delay resulting from
competitive solicitation, please include the following:

• Explanation of the specific public emergency;
• Impact on project if deadline/dates are not met;
• When the contractual coverage is required by your department and why; and/or
• Any additional information that would support the case.
3.

If competition is determined inadequate after solicitation of a number of sources, please include
the following:

• Results of a market survey to determine competition availability;
• If no survey is conducted, please explain why not; and/or
• Any additional information that would support the case.

29

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Section IV. Best Interest Statement – A statement declaring that this action/choice is in the best
interest of the agency.
Failure to provide all of the necessary information will delay the processing of your request. Your agency
will be contacted if any of the identified information is missing or if additional supporting documentation
is required. The COPS Office will notify your agency in writing after completion of the review.
Please be advised that conflicts of interest are prohibited under the procurement standards set forth in
28 C.F.R. § 66 and 28 C.F.R. § 70.
Contact COPS
If you have any questions regarding the federal requirements that guide procurement procedures,
please contact your COPS Grant Program Specialist or program point of contact.
For more information about COPS Office programs and resources, please call the COPS Office Response
Center at 800.421.6770, or visit COPS Online at www.cops.usdoj.gov.

30

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

III. ACCESSING GRANT FUNDS

This section provides answers to payment-related questions, including all the information needed to set
up your payments. For assistance with financial management and grant administration, please contact
the COPS Office Response Center at 800.421.6770 or visit our website at www.cops.usdoj.gov.

Payment Method
What method of payment is used?
There is currently one method of payment available for accessing federal grant funds—the Grant
Payment Request System (GPRS). GPRS is a web-based system that enables grantees to use a secure
Internet connection to request funds. Approved payment requests will automatically be scheduled for
payment by the U.S. Treasury Department. A grantee will be able to review previous requests made
since 2007. For more information on the GPRS please go to
www.ojp.usdoj.gov/about/offices/ocfogprs.htm to view the User Guide.

Setting Up Your Account
How do we set up a GPRS account?
If you are a new grantee to the COPS Office, your law enforcement executive and/or government
executive should receive notification about GPRS shortly after COPS receives your original signed
Award Document. This notification will contain all of the information that your agency needs to set
up the GPRS payment method. If your law enforcement executive and/or government executive do
not perform draw down requests for your agency, your grant administrator will need to go online
to https://grants.ojp.usdoj.gov/gprs/login to log in and register to become a Drawdown Specialist.
You will receive, via e-mail, a temporary password and information on how to use GPRS. Please note
that part of the verification process may involve outreach to your law enforcement executive and/
or government executive or other financial points of contact to validate information provided by the
Drawdown Specialist.
If you are already registered in GPRS, and would like to add a newly awarded grant to the existing
username, please contact the COPS GPRS Registration Team via e-mail at COPSGPRSRegistration@usdoj.
gov and provide the following information:

• User name
• First/Last name
• Vendor Number
• Grant numbers to be added
How do we fill out the payment enrollment forms?
If you are a new grantee to the COPS Office, your agency will need to complete an Automated Clearing
House (ACH) Vendor/Miscellaneous Payment (SF-3881) enrollment form. This form can be found on the
COPS website at the following address: www.cops.usdoj.gov/Default.asp?Item=100.
Prior to accessing your grant funds, your agency must mail the original form to:
Office of Justice Programs
Office of the Chief Financial Officer
810 7th Street, N.W.
Washington, DC 20531

31

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Your agency must complete the “Payee/Company Information” section following the directions on
the back of the form and also provide the grant number (printed on the Award Document). Next,
your financial institution must complete the “Financial Institution Information” section and have the
appropriate financial official sign the form.
If you are already a COPS grantee, you should already have filled out an ACH enrollment form. Therefore,
your agency will not be required to submit a new ACH enrollment form for the newly awarded grant as
long as your OJP vendor number has not changed. If you have any questions, or wish to verify your ACH
enrollment form information, please call the COPS Office Response Center at 800.421.6770.

When should Federal Financial Reports be filed?
After your agency returns the signed Award Document to the COPS Office, under current regulations,
you are required to submit quarterly Federal Financial Reports (FFRs) using a Standard Form 425 (SF425). This report reflects the actual monies spent and unliquidated obligations incurred by your agency.
You will not be able to make draw downs from your grant account if the SF-425 for the most recent
reporting quarter is not on file with the COPS Office by the deadline date. Grantees are encouraged to
submit their SF-425 reports via the Internet at www.cops.usdoj.gov.
For more information on how to complete and where to submit your quarterly SF-425, see Section VI of
this Grant Owner’s Manual titled “Reports.”
Filing the FFR (SF-425) identifies your federal and local expenditures made during that calendar quarter.
However, to receive actual payment, you must request it through GPRS.

Additional Payment Questions
Can we receive advances?
Yes. If you receive funds through electronic transfer, the period allowed is 10 days in advance. In
general, the concept of “minimum cash on hand” applies to COPS grants. This concept requires that
your agency request funds based upon immediate cash disbursement needs. You should time your
request for payment to ensure that federal cash on hand is the minimum that you need.
There should be no excess federal grant funds on hand, except for advances not exceeding 10 days, as
noted above.
The federal government has four basic rules regarding advances. Advances can be terminated if the
grantee:

• Is unwilling or unable to attain project goals;
• Maintains excess cash on hand;
• Does not adhere to the terms and conditions of the grant; or
• Fails to submit reliable and/or timely reports.
How often do we request reimbursement of costs?
There are no limitations on how often your agency may request reimbursements. However,
reimbursement is only for costs that were approved in the FCM. As a general guideline, most agencies
request reimbursement on a monthly or quarterly basis. Also, please note that a date range can only be
used once.

32

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Can we earn interest on our grant funds?
Your agency should minimize the time between your draw down of grant funds and your payment of
grant costs to avoid earning excess interest on your grant funds. You must account for interest earned
on advances of federal funds as follows:

• Local units of government may keep interest earned on all advances of federal funds up to

$100 per federal fiscal year in the aggregate. Interest earned in excess of $100 must be remitted
promptly, but at least quarterly, to the U.S. Department of Health and Human Services, Payment
Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Except as provided in 28 C.F.R. 70.22(l), nonprofit organizations may keep interest earned on all

advances of federal funds up to $250 per federal fiscal year in the aggregate. Interest earned in
excess of $250 must be remitted annually to the U.S. Department of Health and Human Services,
Payment Management Systems, P.O. Box 6021, Rockville, MD 20852.

• Please notify COPS Financial Division when any interest that is earned is remitted to Department of
Health and Human Services, Payment Management Systems, P.O. Box 6021, Rockville, MD 20852.

• State governments, including any agency or instrumentality of a state, should follow the provisions
of the Intergovernmental Cooperation Act (31 U.S.C. 6501 et. seq.) pertaining to the disposition of
interest earned on federal funds.

Matching Funds

Under the 2012 COPS TRGP Programs, no local match is required. The COPS Office is funding 100
percent of the allowable items approved in your FCM. [Any costs higher than entry-level must be paid
by your agency with local funds.] Please note: If the total cost exceeds the approved budget, then the
addition expenditures are encouraged to be reported on the SF-425 as recipient share of expenditures.

33

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

IV. FINANCIAL RECORD MAINTENANCE

Your agency is required to establish and maintain accounting systems and financial records to
accurately account for grant funds awarded and disbursed. These records must include both federal
funds and any local funds contributed to this project.

Accounting Systems and Records

Under the COPS TRGP grant, your agency is required to establish and maintain accounting systems and
financial records to accurately account for funds awarded and disbursed. These records must include
both federal funds and any local funds contributed to this project.

What accounting systems are required?
Your agency needs to establish and maintain accounting systems and financial records to accurately
account for the funds awarded.
Your accounting system should:

• Present and itemize actual expenditures of funded items;
• Demonstrate that funds are spent in compliance with your grant conditions; and
• Be able to provide the necessary information for periodic financial review and audit.
What records must be kept?
Your agency’s fiscal control and accounting systems should enable you to make accurate, current, and
complete disclosure of the financial activity under your grant. Your accounting records should contain
information showing expenditures under the grant and must be supported by items such as canceled
checks, purchase orders, or similar documents.
Your agency must adequately safeguard grant funds and make sure that they are used for authorized
purposes only. Your agency will be responsible for refunding any unallowable expenses.

How long must documents be kept?
All financial records, including canceled checks, purchase orders, and similar documents associated
with your grant should be kept for at least 3 years from the date COPS officially closes the grant. If any
litigation, claim, negotiation, audit, or other action involving these records has been started before
the end of the 3-year period, the records should be kept until completion of the action. These records
should be easily located and should be properly protected against fire or other damage. Failure to
maintain adequate records to document grant expenditures may result in a requirement to repay all
federal funds that cannot be supported with appropriate records.
Your agency should maintain records so that you can identify them by grant year or by fiscal year,
whichever you find more convenient.

What if we have more than one grant?
If your agency has more than one COPS grant or a grant from another federal agency, funds received
under one project may not be used to support another project without specific written authorization
from COPS, or in the case of a grant from another agency, from both awarding agencies. Your
accounting systems and financial records must reflect expenditures for each project separately.

Who may access our records?
Authorized federal representatives, including representatives from the U.S. Department of Justice, the
Comptroller General of the United States, the COPS Office, and any entity designated by the COPS Office
may access these records for the purposes of conducting audits, site visits, or other examinations.
Records must be kept for at least 3 years from the date that the COPS Office has officially closed your
agency’s grant.
34

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

V. FEDERAL AUDIT REQUIREMENTS

In addition to oversight by the COPS Office, your grant may be subject to an audit by independent
examiners. The two primary types of audit are Single Audit Act (SAA) audits and Department of Justice
(DOJ) Office of the Inspector General (OIG) audits.

Requirements and Audits
What are the regulations governing SAA requirements?
The Single Audit Act of 1984 established uniform guidelines for state and local governments receiving
federal financial assistance. The 1984 Act was amended in July 1996 and revised again June 27, 2003 and
June 26, 2007, and is effective for fiscal years after December 31, 2003, to reflect revised audit criteria
and reporting requirements. The Office of Management and Budget Circular A-133 (OMB A-133), Audits
of States, Local Governments and Non-Profit Organizations, provides additional guidelines regarding
the implementation of SAA requirements.

Who must have an SAA audit?
Each non-federal entity that expends a total amount of federal awards equal to or in excess of $500,000
in a fiscal year is required to have a Single Audit conducted, except when it elects to have a programspecific audit conducted. An auditee may be a recipient, a sub-recipient, and/or a vendor. Specifically,
“Federal awards expended as a recipient or a subrecipient would be subject to audit under A-133,
Subpart B, Section 210.”
SAA audits are conducted annually unless a state or local government is required by constitution
or statute, in effect on January 1, 1987, to undergo audits less frequently than annually. The primary
objective of an SAA audit is to express opinions on the grantee’s financial statements, internal controls,
major and non-major grant programs, and compliance with government laws and regulations. Single
Audits may also address specific compliance issues with respect to COPS grant requirements.
Failure to have an audit performed may result in sanctions imposed by federal agencies for
noncompliance with OMB Circular A-133. These sanctions under A-133, Section 225 could include
the following: (A) withholding a percentage of federal awards until a required audit is completed
satisfactorily; (B) withholding or disallowing overhead costs; (C) suspending your award until the audit is
performed; or (D) terminating your award.
Your Single Audit Act reports should not be sent to the COPS Office. If the U.S. Department of Justice is
your Cognizant Federal Agency (see Section IX, “Glossary of Terms”), they should be sent to the Federal
Audit Clearinghouse at:
Federal Audit Clearinghouse
Bureau of Census
1201 E. 10th Street
Jeffersonville, IN 47132
The U.S. Department of Justice, Office of Justice Programs (OJP) serves as the liaison between grantees
and auditors in the conduct of SAA audits. Questions and comments regarding SAA audits may be
directed to the COPS Office Response Center at 800.421.6770.

35

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

What is the role of the Office of the Inspector General (OIG)?
The OIG is a separate component of the U.S. Department of Justice and is independent of the COPS
Office. The primary objective of OIG audits is to assess compliance with grant conditions. OIG audits
are designed to promote economy, efficiency, and effectiveness in the administration of grants by
evaluating compliance with laws, regulations, policies, and procedures governing the operations
encompassed in the scope of the audit.

How are COPS grants selected for an OIG audit?
The OIG may conduct a COPS grant audit in response to a referral that the OIG believes warrants
further evaluation. The OIG also surveys DOJ agencies on an annual basis to solicit input on suggested
audit areas for the upcoming fiscal year. In most instances, however, the OIG selects grants based
on a number of factors, including the geographical distribution of grants awarded, award amount,
population served, and type of grant (both active and expired). As such, the fact that your grant has
been selected for an OIG audit is not necessarily indicative of a suspected concern or problem area.
The COPS Audit Liaison Division serves as the liaison between grantees and the OIG’s Audit Division,
which conducts the audit. After the OIG notifies the COPS Office of upcoming audits to be conducted,
the COPS Audit Liaison Division will send out a notification letter to the grantee outlining the scope
of each audit and the anticipated audit timeframe. This notification letter also advises grantees of the
supporting documentation required and information necessary for the OIG during their scheduled
field work, and provides a COPS point of contact to address questions and concerns. If you have any
questions regarding an OIG audit, please contact the COPS Audit Liaison Division at 800.421.6770.
Questions and comments regarding the administration of your COPS grant, not specifically related to an
audit, should be referred to your COPS Grant Program Specialist.

Typical Audit Findings

The OIG has typically reported the following audit findings pertaining to grants as a result of lack of
proper documentation, poor business practices, or inadequate accounting and record keeping systems:

• Unallowable costs – Grantee incurred costs which were not approved in the original budget, were
in excess of the approved budget, or were charged to the grant after the expiration date and a
grant extension was not obtained.

• Unsupported costs – Specific grant expenditures and reimbursements could not be supported by
adequate documentation, or grant expenditures were in excess of actual grant costs.

• Lack of complete/timely programmatic and financial reporting – Grantee failed to submit

required programmatic and financial reports in a timely manner and/or had inadequate record
keeping systems.

• Failure to retain – Grantee lacked documentation to support retention planning efforts during

the grant period and/or failed to demonstrate an increase in the baseline of locally-funded sworn
officer positions at the conclusion of the 36 months of federal funding, over and above what the
grantee would have funded in absence of the grant.

• Supplanting – Grantee could not document efforts to backfill vacant local sworn officer positions,
or grantee could not explain reductions in local law enforcement budget during the grant award
period.

• Lack of adequate community policing – Grantee had difficulty demonstrating community
policing activities.

36

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

• Funds to better use – Funds could be used more efficiently based on management actions

such as: a) reductions in outlays; b) deobligation of funds; c) withdrawal; d) costs not incurred
by implementing recommended improvements; or e) any other savings which are specifically
identified.

• Questioned costs – Costs that are questioned by the auditor because of an audit finding which
resulted from a violation or possible violation of a provision of law, regulation, grant terms and
conditions, or other document governing the use of federal funds; or because costs incurred
appear unreasonable and do not reflect the actions a prudent person would take under the
same circumstances; or because costs at the time of the audit are not supported by adequate
documentation.

After the final OIG audit report has been issued, the COPS Audit Liaison Division will continue working
as the liaison between your agency and the OIG to obtain closure on any audit findings. COPS will
issue a closure letter once all audit recommendations have been closed by the OIG. You must keep all
documentation related to the audit for a period of 3 years following the audit’s closure.

37

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

VI. REPORTS

As part of the TRGP program, your agency will be required to submit quarterly FFRs as well as program
progress reports. Awarded agencies should be prepared to track and report TRGP grant funding
separately from other funding sources (including other COPS and federal grants) to ensure accurate
financial and programmatic reporting on a timely basis. Your agency should ensure that you have
financial internal controls in place to monitor the use of TRGP grant funding and ensure that its use
is consistent with the grant terms and conditions. Good practices in this area would include written
accounting practices, an accounting system that tracks all drawdowns and grant expenditures, and the
ability to track when approved purchases are made. Failure to submit complete reports, or submit them
in a timely manner, may result in the suspension and possible termination of your agency’s COPS grant
funding or other remedial actions.

Federal Financial Reports

Your agency is required to submit quarterly FFRs using SF-425 within 30 days after the end of each
calendar quarter. A final SF-425 will be due within 90 days after the end of the grant period. This
report reflects the actual cumulative federal monies spent, unliquidated obligations incurred, and the
unobligated balance of federal funds.

How do we file Federal Financial Reports?
All COPS grantees are required to submit quarterly FFRs using the SF-425.
SF-425s for COPS grants must be submitted every quarter and no later than 30 days after the last day of
each reporting quarter, as detailed below:
Reporting Quarters

SF-425 Due Date

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

Grantees are strongly encouraged to submit the quarterly SF-425 online. Visit the COPS website at
www.cops.usdoj.gov and select the Account Access link in the upper right corner to log in, complete,
and submit reports online. The online SF-425 requires the same reporting information as the paper
version. The use of this online application enables authorized users to view past SF-425s, and allows
them to file or amend the SF-425 for the current quarter.
For your first SF-425 submission, determine when the most recent SF-425 reporting quarter ended and
complete an SF-425 to cover the period from the award start date of your grant to that particular end
date. You are required to submit an SF-425 even if you have not spent any money or incurred any costs
during a reporting period. The due dates for online filing of SF-425s are the same as for the submission
of paper copies.
Example:
If your award start date is 02-01-12 and the current date is 04-15-12, then your first SF-425 would be due
no later than 04-30-12 and would cover the period 02-01-12 (award start date) through 03-31-12 (end
of the most recent reporting quarter). This SF-425 must be on file with the COPS Office so that you can
successfully complete a drawdown of funds through GPRS.

38

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Grantees who do not submit SF-425s by the due date will be unable to draw down funds. The payment
system contains a function which checks for SF-425 delinquency and will reject a drawdown attempt
if the SF-425 is not up to date. Subsequent e-mail, fax, and/or hard copy reminders may be sent to the
grantee if the SF-425 is delinquent.
For general information concerning online filing of SF-425 reports, go to
www.cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=547 or contact the COPS Office Response Center by
phone at 800.421.6770 or by e-mail at AskCopsRC@usdoj.gov.
If you need assistance in completing the SF-425, please contact the COPS Office Response Center at
800.421.6770, by e-mail at AskCopsRC@usdoj.gov, or review the “Helpful Hints Guide for Completing the
Federal Financial Report (SF-425)” at www.cops.usdoj.gov/RIC/ResourceDetail.aspx?RID=545.

How will grant funds be monitored?
The COPS Office and designated representatives from the Office of the Chief Financial Officer, Office of
Justice Programs monitor the financial aspects of your agency’s grant through financial reports, on-site
visits, office based grant reviews, meetings, telephone contacts, reports, audits, reviews of grant change
requests, and special request submissions.

Program Progress Reports

Quarterly programmatic progress reports and a final programmatic closeout report will be required
to be submitted directly to the COPS Office through the Account Access portion of the COPS Office
website at www.cops.usdoj.gov.

When will these reports be due?
The quarterly reports submitted to the COPS Office will be due no later than 30 days after the calendar
quarter ends.
Reporting Quarters

Program Progress
Report Date Due

January 1 – March 31

April 30

April 1 – June 30

July 30

July 1 – September 30

October 30

October 1 – December 31

January 30

What kind of information will these reports require?
Quarterly reports for TRGP-Hiring will request information about the status of your agency’s hiring and/
or rehiring of additional career law enforcement officers and your grant-related community policing
activities. The TRGP-E/T progress reports will request information about the status of your grant in terms
of the purchase of equipment and services, as well as general information about your department.

Do we need to request a progress report?
No. The COPS Office will notify your agency directly when the report is due. A notification for submitting
your quarterly Program Progress Report to the COPS Office will be sent in January/April/July/October,
covering activities for the preceding calendar quarter. Notification for submitting your final Program
Progress Report will be sent to your agency in the month following your grant end date.

39

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

How do we file progress reports?
All grantees will be required to submit their quarterly COPS Office reports through the COPS Account
Access site at www.cops.usdoj.gov. If your agency has any questions regarding the submission of these
required reports, please call the COPS Progress Report Team at 800.659.7379.
Will the data that I submit be publicly available?
Reports submitted to the COPS Office may be reported publicly in response to a Freedom of Information
Act request.
How can I complete a COPS progress report online?
Please access the COPS Office website at www.cops.usdoj.gov and click on Account Access at the top
right-hand side of the page. Once you are logged in, select “Applications” from the Agency Portal Menu,
click on the “Progress Report” icon and follow the instructions to complete your report.
If you do not have login access, you should contact your agency portal administrator to setup an
account for you.
If you have a registered account, but do not remember your password you may reset your password by
going to the agency portal homepage, in Account Access enter your e-mail address, click on the “Forgot
Password” link. For additional assistance, you may contact the COPS Office Response Center by phone at
800.421.6770 or send an e-mail to AskCopsRC@usdoj.gov.
How do I obtain access to complete the COPS progress report?
If you do not have your user name and/or password, please contact the COPS Office Response Center
by phone at 800.421.6770 (from Monday through Friday between 9:00 AM and 5:00 PM Eastern Time) or
e-mail the Response Center at AskCopsRC@usdoj.gov.
What if I make a mistake or need to modify my progress report
after it is submitted?
Grantees may need to make a change or may be asked by a subsequent COPS reviewer to make a
correction to a submission. The recipient can update the submission by logging on to the COPS website
or by calling the COPS Progress Report Team at 800.659.7379.

Contact Points to Obtain Technical Assistance and Report Violations

Any alleged violations, serious irregularities, or acts that may result in the use of public funds in a
manner inconsistent with the Public Safety Partnership and Community Policing Act of 1994 or the
purposes of this grant may be reported to the U.S. Department of Justice. Furthermore, the COPS Office
welcomes the opportunity to provide assistance regarding the implementation of grant provisions to
help ensure that federal grant funds are spent responsibly. As such, the following contacts are provided
to address noncompliance and technical assistance issues:

• If you suspect violations of a criminal nature, please contact the U.S. Department of Justice, Office of
the Inspector General (OIG) at OIG.hotline@usdoj.gov, www.justice.gov/oig/FOIA/hotline_plus.htm
or 800.869.4499.

• If you suspect grant violations (not criminal in nature) related to the grant conditions listed in this
manual, please contact the COPS Grant Monitoring Division at 202.514.9202.

• If you have any questions and/or need assistance regarding your grant, please contact your COPS
Grant Program Specialist at 800.421.6770.

40

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

VII. WHEN THE GRANT PERIOD HAS ENDED

At the end of your agency’s TRGP grant period, the COPS Office is responsible for the “closeout” of your
grant. As part of this process, the COPS Office requires documentation demonstrating that your agency
has met all of the programmatic and financial requirements of the grant.
After the end of the grant period, your agency will be asked to submit a final FFR and any applicable
final program reports.

Final Federal Financial Report (SF-425)

The final FFR (SF-425) for your grant is due to the COPS Office no later than 90 days after the end of the
grant period. The final report should reflect the total amount of federal expenditures and the amount
of unobligated funds, if any. Additionally, it should reconcile with the amount of funds drawn down by
your agency.

When should all of the grant monies be spent?
Grant funds reflecting allowable project costs must be obligated before the end of the grant period.
Obligated funds cover monies spent and expenses for all approved items in the FCM that your agency
has incurred but not yet paid. Your agency has up to 90 days after the end of the grant period to request
reimbursement for funds obligated.
Please be advised that 28 C.F.R. 66.50(c) requires grantees to submit final SF-425s and to draw down the final
reimbursement for expended funds within 90 days after the expiration of the grant. In addition, be advised
that failure to complete the draw down of funds within the 90-day period following award expiration will
result in the forfeiture of the remaining eligible balance.
It is possible that your agency may have excess grant funds remaining in your account following the
grant period due to an overestimate of item costs during the grant period. Your agency should review
its records carefully to ensure that it draws down and expends only the amount required for actual
costs incurred during the grant period. Any excess unobligated or unspent funds should remain in your
account, and will be deobligated during the closeout process.

Final Program Progress (Closeout) Report

After your grant period has ended, your agency may be sent a final progress or closeout report from
the COPS Office and asked to complete it. This report will serve as your agency’s final programmatic
report on the grant, and the information your agency provides in this report will be used to make a final
assessment of your grant progress.

Equipment Disposition

Each grantee must use any equipment funded through a COPS award for approved grant-related
purposes and must retain the equipment for the life of the grant. After the conclusion of the grant period,
property records must be maintained by the grantee. The records should include a description of the
property; a serial number or other identification number; the source of the property; the name of the
person or entity that holds the title; the acquisition date and cost of the property; the percentage of
federal participation in the cost of the property; the location, use, and condition of the property; and any
ultimate disposition data, including the date of disposal and sale price of the property. A control system
must be developed to ensure adequate safeguards to prevent loss, damage, or theft of the property.

41

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

When the grant has expired and original or replacement equipment obtained under the grant is no
longer needed for the original project or for other activities currently or previously supported by a
federal agency, disposition of the equipment shall be made as follows:

• Items of equipment with a current per-unit fair market value of less than $5,000 may be retained,
sold, or otherwise disposed of with no further obligation to the awarding agency.

• Items of equipment with a current per-unit fair market value in excess of $5,000 may be retained
or sold and the awarding agency shall have a right to an amount calculated by multiplying the
current market value or proceeds from sale by the awarding agency’s share of the equipment.

For more information, please see 28 C.F.R. Part 66.32 or 28 C.F.R. Part 70.34, as applicable.

42

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

VIII. CONCLUSION

We hope that this manual has assisted you and your agency with your grant questions. We welcome and
encourage any comments you have regarding the COPS TRGP and the materials we have developed for
its administration. If you have specific comments regarding this manual, please send them to:
U.S. Department of Justice
Office of Community Oriented Policing Services
Attn: TRGP/CTAS Control Desk
145 N Street, N.E., 11th Floor
Washington, DC 20530
If you have any questions about your grant, please call your COPS Grant Program Specialist or the COPS
Office Response Center at 800.421.6770.

43

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

IX. GLOSSARY OF TERMS
Allowable Costs
TRGP-Equipment/Training – Allowable costs are expenses that may be funded by this grant program.
COPS TRGP provides funding for equipment, services, and technology purchased on or after the award
start date. Upon review of your submitted budget, any unallowable costs were removed. The FCM that
was included in your award package outlined your allowable costs and noted any relevant revisions that
were made to your original budget submission.
TRGP-Hiring – Allowable costs are costs that will be paid for by this grant program. The only allowable
costs under TRGP-Hiring are the approved full-time, entry-level salaries and fringe benefits of sworn
career law enforcement officers hired or rehired on or after the grant award start date. TRGP-Hiring
grant funds may be used to hire or rehire experienced officers, but any costs higher than entry-level
must be paid by your agency with local funds. Grant funding must be limited to your agency’s entrylevel sworn officer salary and benefits. Upon review of your submitted budget, any unallowable costs
were removed. The FCM, which was included in your award package, specifies the amount of TRGPHiring funds awarded to your agency for officer salaries and approved benefits, and it identifies the
final officer salary and fringe benefit categories and amounts for which your agency was approved.
Approved entry-level salaries and benefits paid during basic academy training are allowable when it is the
agency’s policy to pay all newly hired officers during this training.
Audit
Work done by auditors, including both the OIG and state or local auditors, to examine financial
statements and to review: (a) compliance with laws and regulations; (b) economy and efficiency of
operations; (c) effectiveness in achieving program results; and (d) allowability of costs claimed against
the award.
Authorized Official
The authorized official is the individual in your organization who has final authority and responsibility
for all programmatic and financial decisions regarding this grant award. At the time of grant application,
your agency listed the government executive (usually the Tribal Chief, Chairman, President, etc.) for your
agency. This executive is listed on your Award Document and is understood to be your authorized official.
If any of the executive information is incorrect, please submit the correct information to the COPS Office
by completing an official Change of Information form available online at www.cops.usdoj.gov.
Automated Booking System
An automated booking system captures arrestee fingerprints and photographic information
electronically and often has the ability to transfer that information to a departmental or statewide
database.
Automated Fingerprint Identification System (AFIS)
An AFIS system is a highly specialized biometrics system that compares a single fingerprint image with
a database of fingerprint images. Fingerprint images are collected from crime scenes or are taken from
criminal suspects when they are arrested. Fingerprint images may be captured by placing a finger on a
scanner or by electronically scanning inked impressions on paper.
Award Start Date
This is the date on or after which your agency is authorized to purchase any allowable equipment,
services, or other costs that were approved by the COPS Office. The award start date is found on your
grant Award Document. Grantees may not expend funds prior to this date without written approval from
the COPS Office.

44

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Career Law Enforcement Officer
The COPS statute defines a “career law enforcement officer” as a person hired on a permanent basis
who is authorized by law, or by a state or local public agency, to engage in or oversee the prevention,
detection, or investigation of violations of criminal laws.
Catalog of Federal Domestic Assistance (CFDA)
The CFDA is an annual government-wide publication that contains a description and index of all forms
of federal assistance. Each program is assigned a “CFDA number,” which is used by auditors to track
grant revenues under the Single Audit Act. It is also used in participating states by State Single Points of
Contact in conducting the required intergovernmental reviews under Executive Order 12372. The CFDA
number for the COPS TRGP grant is 16.710.
Central Contractor Registration (CCR)
Institutions receiving any type of award from the federal government must register with the CCR.
At the end of July 2012, the Central Contractor Registration (CCR) system went away. The Central
Contractor Registration (CCR), along with Federal Agency Registration, the Online Representations
and Certifications Application (ORCA), and the Excluded Parties List System (EPLS), were migrated
into the new System for Award Management, or SAM. For additional information, please click on the
attached link: https://www.sam.gov/portal/public/SAM/.
Closeout
This is the process in which the awarding agency, the COPS Office, determines that all applicable
administrative actions and all required work and conditions of the award have been completed and met
by the recipient and awarding agency.
Cognizant Federal Agency
Your Cognizant Federal Agency is generally the federal agency that provides your agency with the
most federal money. The Office of Management and Budget (OMB) may have already assigned your
Cognizant Federal Agency to you. If this is the first federal grant that your organization has received, the
U.S. Department of Justice (DOJ) is your Cognizant Federal Agency.
Community Policing
Community policing is a philosophy that promotes organizational strategies, which support the
systematic use of partnerships and problem-solving techniques, to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime.
Computer Aided Dispatch (CAD) System
Computer database that can track calls for service, maintain status of units available, provide various
reports, produce address histories, and support electronic mail. With the installation of integrated CAD
systems, officers are able to receive calls for service on their mobile data terminals rather than over the
radio. Radios can then be used only for serious emergencies.
Consortium
A consortium is a group of two or more governmental entities that agree to form a partnership to
provide law enforcement services to their constituent communities.
COPS Office Finance Staff
The COPS Office Finance Staff handles your agency’s financial and budgetary needs related to this grant.
A staff accountant has been assigned to your state and is available to answer any questions that you
may have concerning the financial aspects of your grant. To identify your staff accountant, please call
the COPS Office Response Center at 800.421.6770, or visit the COPS website at www.cops.usdoj.gov.
COPS Office
The Office of Community Oriented Policing Services (COPS Office) is the division of the U.S. Department of
Justice that is the “grantor agency” for your grant. The COPS Office is responsible for assisting your agency
with the administration and maintenance of your grant for the entire grant period. You can reach the
COPS Office at 800.421.6770.
45

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Data Universal Numbering System (DUNS) Number
Since FY2004, the Office of Management and Budget (OMB) has required all agencies applying for
federal funding to obtain this number prior to application. The DUNS number is a unique nine or
thirteen-digit identification number that is assigned upon request to agencies by Dun & Bradstreet
(D&B). This number will be used by the federal government to better track grant recipient information
throughout the grant cycle and to provide consistent name and address data for electronic grant
application systems. To obtain a DUNS number, visit the Dun & Bradstreet website at www.dnb.com or
call 866.705.5711.
Employer Identification Number (EIN)/OJP Vendor Number
This number is usually your agency’s nine-digit federal tax identification number as assigned to you by
the Internal Revenue Service (IRS). Your accounting/bookkeeping department should have this number.
In some cases, the EIN has been previously assigned to another agency within your jurisdiction. In this
instance, a new vendor number will be assigned to you by the Office of the Chief Financial Officer. The
newly assigned number is to be used for COPS administrative purposes only and should not be used for
IRS purposes.
Federally Recognized Tribe
Tribal entities that are recognized and eligible for funding and services from the BIA by virtue of their
status as Indian tribes. They are acknowledged to have the immunities and privileges available to other
federally acknowledged Indian tribes by virtue of their government-to-government relationship with
the United States as well as the responsibilities, power, limitation, and obligations of such tribes. Only
federally recognized tribes are eligible to apply for COPS grant funds. For further information, contact:
BIA, Division of Tribal Government Services, MS-4631-MIB, 1849 C Street, N.W., Washington, DC 20240,
202.208.2475.
Gas Mask
A gas mask is connected to a chemical air filter and is used to protect the face and lungs from toxic
gases.
Global Positioning System (GPS)
Global Positioning Systems are a series of 24 geosynchronous satellites that continuously transmit
their position. Each system is used in personal tracking, navigation, and automatic vehicle location
technologies.
Grant Monitoring Specialist
COPS Grant Monitoring Specialists are trained and available to assist you in addressing any compliancerelated questions regarding your grant. Grant Monitoring Specialists plan and conduct site visits and
office-based grant reviews. During the life of your grant, you may be selected for a monitoring site
visit to assess your compliance with the terms and agreements of the grant program, to review your
community policing initiatives, and to provide technical and administrative support for your grant
award. Please contact the COPS Office Response Center at 800.421.6770 if you have any compliancerelated questions.
Grant Number
The grant number identifies your agency’s specific TRGP grant, and can be found on your grant Award
Document. This number should be used as a reference when corresponding with the COPS Office. Your
grant number is in the following format: 2012-HE-WX-0000 for TRGP-E/T grants and 2012-HH-WX-0000 for
TRGP-Hiring grants awarded in FY2012. The COPS Office tracks grant information based upon this number.

46

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Grant Program Specialist
COPS Grant Program Specialists are trained to assist you with implementing and maintaining your
grant. A Grant Program Specialist is assigned to your state, and is available to answer any questions
that you may have concerning the administrative aspects of your grant. Your Grant Program Specialist
can assist you with such matters as requesting an extension on your grant or modifying the grant
award. To obtain the name and phone number of your Grant Program Specialist, please contact the
COPS Office Response Center at 800.421.6770 or refer to the COPS website, www.cops.usdoj.gov.
Indirect Costs
Indirect Costs are costs that are incurred for common or joint purposes and are not readily assignable
to a particular project, but are necessary to the operation of the agency and the performance of the
project. Examples of indirect costs include those incurred for facility operation and maintenance,
depreciation, and administrative salaries. Indirect Costs must adhere to the standards set forth in
the applicable Office of Management and Budget (OMB) Costs Principles for your entity, 2 C.F.R. Part
225, Appendix E (state, local, and Indian tribal governments), 2 C.F.R. Part 230, Appendix A (nonprofit
organizations), or 2 C.F.R. Part 220, Appendix A (educational institutions). See the COPS website for a
factsheet on indirect costs. www.cops.usdoj.gov/Default.asp?Item=2489
Interoperable Communications
Communications interoperability refers to the ability of emergency response officials to share
information via voice and data signals on demand, in real time, when needed, and as authorized.
Interoperable communications policies, procedures, and technology are used to increase voice and
data information sharing among the law enforcement, fire service, and emergency medical service
communities.
Local Budget Cycle
Your agency’s fiscal year: some common examples include January 1 to December 31, October 1 to
September 30, and July 1 to June 30. Some local budget cycles may extend up to 24 months.
Matching Funds
What a locality must contribute as a cash match toward total allowable project costs over the life of the
program. There is no matching fund requirement for the TRGP program (although higher than entrylevel costs for hired or rehired officers must be paid with local funds).
Mobile Data Computer/Laptop
A Mobile Data Computer (MDC) is a computer terminal mounted in a vehicle that is linked via wireless
communication to a network that is often integrated with a CAD system. MDCs enable officers to
complete previously handwritten reports on a computer. This often eliminates the need to enter
duplicate information on multiple reports.
National Incident-Based Reporting System (NIBRS)
A comprehensive reporting database. Agencies provide individual records for eight index crimes and
38 other offenses.
Obligation of Funds
The COPS Office obligates federal funds when the grant Award Document is signed by the COPS Director
or his/her designated official. For the grantee, grant funds are obligated when monies are spent or orders
are placed for approved items under your grant. The term “encumbrance” is often used at the local and
state levels to describe this type of transaction. Liquidated obligations are considered cash outlays or
monies actually spent. Unliquidated obligations are obligations incurred and recorded but not yet paid
(accrual basis of accounting) or not yet recorded and not yet paid (cash basis of accounting).

47

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Originating Agency Identifier (ORI) Number
This number is assigned by the FBI, and it is your agency’s unique identifier. The first two letters are your
state abbreviation, the next three numbers are your county’s code, and the final two numbers identify
your jurisdiction within your county. If your agency does not have an ORI number assigned by the FBI,
the COPS Office assigns a non-official ORI code to use as an agency identifier (in such cases, the last two
digits will be “ZZ”). It can be found on your grant Award Document. When you contact the COPS Office
with a question, please reference your ORI number (and/or your grant number).
Primary Law Enforcement Authority
An agency with primary law enforcement authority is the agency that is the first responder to calls for
service, and has ultimate and final responsibility for the prevention, detection, and/or investigation of
violations of criminal laws within its jurisdiction.
The Public Safety Partnership and Community Policing Act of 1994
The COPS Office is charged with fulfilling the mandates of this law. The purposes of the law are to:

• Increase the number of community policing officers on the beat
• Provide additional and more effective training to law enforcement officers to enhance their

problem-solving, service, and other skills needed in interacting with members of the community

• Encourage the development and implementation of innovative programs to permit members of
the community to assist law enforcement agencies in the prevention of crime

• Encourage the development of new technologies to assist law enforcement agencies in reorienting
the emphasis of their activities from reacting to crime to preventing crime

Retention Period
After 36 months of COPS funding, TRGP-Hiring grantees are required to retain each additional COPSfunded position awarded using local, state, or other sources of non-COPS funds. Each awarded position
must be retained for at least 12 months following the conclusion of the 36 months of federal funding for
that position. This time span is referred to as the “retention period.”
Supplanting
For the purposes of your COPS grant, supplanting means replacing state, local, or BIA funds which
otherwise would have been spent on law enforcement purposes with federal COPS funds. State, local,
and tribal governments are prohibited from supplanting throughout the grant period. This means that
your agency may not use COPS funds to pay for any equipment/technology, services, or other items
which, in the absence of the COPS program, would otherwise have been funded with state and/or local
funds, or funds supplied by the BIA. COPS funds must instead be used to supplement, or increase, your
law enforcement budget. For additional information on supplanting, please review Grant Condition #4
in this manual.

48

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

APPENDIXES
Appendix A – List of Source Documents
A. Primary Sources
Public Safety Partnership and Community Policing Act of 1994, 42 U.S.C.

B. Secondary Sources
Code of Federal Regulations (CFR)/Office of Management and Budget (OMB):
4 C.F.R. Parts 101-105, Department of Justice/Government Accountability Office, “Joint Federal
Claims Collections Standards”
5 C.F.R. Part 1320, “Controlling the Paperwork Burden on the Public”
5 C.F.R. Part 151, “Political Activities of State and Local Officials or Employees”
28 C.F.R. Part 23, “Criminal Intelligence Systems Operating Policies”
28 C.F.R. Part 61, “Procedures for Implementing the National Environmental Policy Act”
28 C.F.R. Part 66, “Uniform Administrative Requirements for Grants and Cooperative Agreements to
State and Local Governments”
28 C.F.R. Part 67, “Government-wide Requirements for Drug-Free Workplaces (Grants)”
28 C.F.R. Part 69, “Government-wide New Restrictions on Lobbying”
28 C.F.R. Part 70, “Uniform Administrative Requirements for Grants and Agreements with Institutions
of Higher Education, Hospitals, and Other Non-Profit Organizations”
31 C.F.R. Part 205, “Treasury Department Regulations Implementing for Cash Management
Improvement Act of 1990”
2 C.F.R. Part 220 (OMB Circular A-21), “Cost Principles for Educational Institutions”
OMB Circular A-33, “Audits of Educational Institutions”
2 C.F.R. Part 225 (OMB Circular A-87), “Cost Principles for State and Local Governments”
2 C.F.R. Part 230 (OMB Circular A-122), “Cost Principles for Non-Profit Organizations”
OMB Circular A-129, “Managing Federal Credit Programs”
OMB Circular A-133, “Audits of States, Local Governments, and Non-Profit Organizations”
48 C.F.R. Part 31.000, et seq. (FAR-31.2), “Cost Principles for Commercial Organizations”
Executive Orders:
Executive Order 12291, “Regulations”
Executive Order 12372, 28 C.F.R. Part 30, “Intergovernmental Review of Federal Programs”
Executive Order 12547, “Non-Procurement Debarments and Suspension”
49

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Appendix B – Assurances and Certifications
Standard Assurances
By submission of these assurances by an authorized representative, the Applicant hereby assures
and certifies compliance with all applicable Federal statutes, regulations, policies, guidelines, and
requirements, including 2 C.F.R. Part 220 [OMB Circular A-21], 2 C.F.R. Part 225 [OMB Circular A-87], 2
C.F.R. Part 230 [OMB Circular A-122], OMB Circular A- 133; Ex. Order 13043 (seat belt policies); and 28
C.F.R. pts. 66 or 70 (administrative requirements for grants and cooperative agreements).
The applicant also specifically assures and certifies that:
1. It has the legal authority to apply for federal assistance, the institutional, managerial, and financial
capability (including funds sufficient to pay any required non-federal share of project cost) to ensure
proper planning, management, and completion of the project described in this application and that
the persons signing the application and these assurances are authorized to do so and to act on its
behalf with respect to any issues that may arise during the processing of this application.
2. It will establish safeguards to prohibit employees from using their positions for a purpose that
constitutes or presents the appearance of personal or organizational conflict of interest, or personal
gain particularly related to those with whom they have family, business or other ties.
3. It will give the Department of Justice or the Comptroller General, through any authorized
representative, access to and the right to examine all paper or electronic records related to the
financial assistance.
4. It will comply with all lawful requirements imposed by the awarding agency, specifically including
any applicable regulations, such as 28 C.F.R. pts. 18, 22, 23, 30, 35, 38, 42, 46, 61, 63, and 66 or 70
(whichever is applicable); the award term in 2 C.F.R. § 175.15(b); 48 CFR Part 31.000, et seq. (FAR
31) (governing cost principles), the current edition of the OJP Financial Guide, and the COPS Grant
Owner’s Manual as applicable.
5. It will assist the awarding agency (if necessary) in assuring compliance with section 106 of the
National Historic Preservation Act of 1966 (16 U.S.C. § 470), Ex. Order 11593 (identification and
protection of historic properties), the Archeological and Historical Preservation Act of 1974 (16 U.S.C.
§ 469 a-1 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. § 4321).
6. It will comply (and will require any subgrantees or contractors to comply) with any applicable
statutorily-imposed nondiscrimination requirements, which may include the Omnibus Crime Control
and Safe Streets Act of 1968 (42 U.S.C. § 3789d); the Victims of Crime Act (42 U.S.C. §10604(e)); The
Juvenile Justice and Delinquency Prevention Act of 2002 (42 U.S.C. § 5672(b)); the Civil Rights Act of
1964 (42 U.S.C. § 2000d); the Indian Civil Rights Act (25 U.S.C. §§ 1301-1303); the Rehabilitation Act of
1973 (29 U.S.C. §794); the Americans with Disabilities Act of 1990 (42 U.S.C.§ 12131-34); the Education
Amendments of 1972 (20 U.S.C. §§1681, 1683, 1685-86); and the Age Discrimination Act of 1975 (42
U.S.C. §§ 6101-07); see Ex. Order 13279 (equal protection of the laws for faith-based and community
organizations).

50

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

7. For applicants for COPS funding, it will, to the extent practicable and consistent with applicable
law, including but not limited to the Indian Self-Determination Act, seek, recruit and hire qualified
members of racial and ethnic minority groups and qualified women in order to further effective law
enforcement by increasing their ranks within the sworn positions in the agency.
8. For applicants for COPS funding, It will comply with the minimum wage and maximum hours
provisions of the Fair Labor Standards Act (29 U.S.C. § 201, et seq.), if applicable.
9. For applicants for COPS funding, if the awarded grant contains a retention requirement, it will retain
the increased officer staffing level and/or the increased officer redeployment level, as applicable,
with state or local funds for a minimum of 12 months following expiration of the grant period.
10. In the event that a portion of grant reimbursements are seized to pay off delinquent federal debts
through the Treasury Offset Program or other debt collection process, it agrees to increase the nonfederal share (or, if the awarded grant does not contain a cost sharing requirement, contribute a
non-federal share) equal to the amount seized in order to fully implement the grant project.
11. If a governmental entity–
a) it will comply with the requirements of the Uniform Relocation Assistance and Real Property
Acquisitions Act of 1970 (42 U.S.C. § 4601 et seq.), which govern the treatment of persons displaced
as a result of federal and federally-assisted programs; and
b) it will comply with the requirements of 5 U.S.C.§§ 1501-08 and §§7324-28, which limit certain
political activities of State or local government employees whose principal employment is in
connection with an activity financed in whole or in part by federal assistance.
12. It will not provide any funding from this award (either directly or indirectly, whether by way of a
contract, subaward, or other means) either to 1) the Association of Community Organizations for
Reform Now (ACORN) or, 2) an ACORN subsidiary.
False statements or claims made in connection with these grants (including cooperative agreements)
may result in fines, imprisonment, debarment from participating in federal grants or contracts, and/or
any other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under
this grant.
Type/Print Name and Title of Chief Executive of Government or other Entity
___________________________________________________________________
Signature ______________________________
Date ____________________
(Chief Executive of Government or other Entity)
										

51

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Certifications
Certifications Regarding Lobbying; Debarment, Suspension and Other Responsibility Matters; Drug-Free
Workplace Requirements; Coordination with Affected Agencies.
Although the Department of Justice has made every effort to simplify the application process, other
provisions of federal law require us to seek the applicant’s certification regarding certain matters.
Applicants should read the regulations cited below and the instructions for certification included in
the regulations to understand the requirements and whether they apply to a particular applicant.
Signing this form complies with certification requirements under 28 C.F.R. Part 69, “New Restrictions
on Lobbying,” 2 C.F.R. Part 2867, “Nonprocurement Debarment and Suspension” 28 C.F.R. Part 83
Government-Wide Requirements for Drug-Free Workplace (Grants),” and the coordination requirements
of the Public Safety Partnership and Community Policing Act of 1994. The certifications shall be treated
as a material representation of fact upon which reliance will be placed when the Department of Justice
determines to award the covered grant.
1. Lobbying
As required by Section 1352, Title 31 of the U.S. Code, and implemented at 28 C.F.R. Part 69, for persons
entering into a grant or cooperative agreement over $100,000, as defined at 28 C.F.R. Part 69, the
applicant certifies that:
A. No federal appropriated funds have been paid or will be paid, by or on behalf of the undersigned,
to any person for influencing or attempting to influence an officer or employee of any agency,
a member of Congress, an officer or employee of Congress, or an employee of a member
of Congress in connection with the making of any federal grant; the entering into of any
cooperative agreement; and the extension, continuation, renewal, amendment or modification
of any federal grant or cooperative agreement;
B. I f any funds other than federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency, a member
of Congress, an officer or employee of Congress, or an employee of a member of Congress in
connection with this federal grant or cooperative agreement, the undersigned shall complete
and submit Standard Form - LLL, “Disclosure of Lobbying Activities,” in accordance with its
instructions; and
C. The undersigned shall require that the language of this certification be included in the award
documents for all subawards at all tiers (including subgrants, contracts under grants and
cooperative agreements, and subcontracts) and that all sub-recipients shall certify and disclose
accordingly.
2. Debarment, Suspension and Other Responsibility Matters (Direct Recipient)
Pursuant to Executive Order 12549, Debarment and Suspension, and implemented at 2 C.F.R. Part 2867,
for prospective participants in primary covered transactions, as defined at 2 C.F.R. Section 2867.20(a),
and other requirements, the applicant certifies that it and its principals:
A. Are not presently debarred, suspended, proposed for debarment, declared ineligible, sentenced
to a denial of federal benefits by a state or federal court, or voluntarily excluded from covered
transactions by any federal department or agency;

52

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

B. H
 ave not within a three-year period preceding this application been convicted of a felony
criminal violation under any Federal law, or been convicted or had a civil judgment rendered
against them for commission of fraud or a criminal offense in connection with obtaining,
attempting to obtain, or performing a public (federal, state or local) or private agreement or
transaction; violation of federal or state antitrust statutes or commission of embezzlement, theft,
forgery, bribery, falsification or destruction of records, making false statements, tax evasion or
receiving stolen property, making false claims, or obstruction of justice, or commission of any
offense indicating a lack of business integrity or business honesty that seriously and directly
affects your present responsibility;
C. A
 re not presently indicted for or otherwise criminally or civilly charged by a governmental entity
(federal, state or local) with commission of any of the offenses enumerated in paragraph (A)(ii) of
this certification; and
D. Have not within a three-year period preceding this application had one or more public
transactions (federal, state or local) terminated for cause or default.
3.

Federal Taxes and Assessments
A. If applicable, an applicant who receives an award in excess of $5,000,000 certifies that, to the
best of its knowledge and belief, the applicant has filed all Federal tax returns required during
the three years preceding the certification, has not been convicted of a criminal offense under
the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been
notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless
the assessment is the subject of an installment agreement or offer in compromise that has been
approved by the Internal Revenue Service and is not in default, or the assessment is the subject
of a non-frivolous administrative or judicial proceeding.
B. The applicant certifies that it does not have any unpaid Federal tax liability that has been
assessed, for which all judicial and administrative remedies have been exhausted or have lapsed,
and that is not being paid in a timely manner pursuant to an agreement with the authority
responsible for collecting the tax liability.

4. Drug-Free Workplace (Grantees Other Than Individuals)
As required by the Drug-Free Workplace Act of 1988, and implemented at 28 C.F.R. Part 83, for grantees/
recipients, as defined at 28 C.F.R. Section 83.660 A. The applicant certifies that it will, or will continue to, provide a drug- free workplace by:
(i) Publishing a statement notifying employees that the unlawful manufacture, distribution,
dispensing, possession or use of a controlled substance is prohibited in the grantee’s
workplace and specifying the actions that will be taken against employees for violation of such
prohibition;
(ii) Establishing an on-going drug-free awareness program to inform employees about (a) The dangers of drug abuse in the workplace;
(b) The grantee’s policy of maintaining a drug-free workplace;
(c) Any available drug counseling, rehabilitation and employee assistance programs; and
(d) The penalties that may be imposed upon employees for drug-abuse violations occurring in
the workplace;
53

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

(iii) Making it a requirement that each employee to be engaged in the performance of the grant
be given a copy of the statement required by paragraph (i);
(iv) Notifying the employee in the statement required by paragraph (i) that, as a condition of
employment under the grant, the employee will (a) Abide by the terms of the statement; and
(b) Notify the employer in writing of his or her conviction for a violation of a criminal drug
statute occurring in the workplace no later than five calendar days after such conviction;
(v) N
 otifying the agency, in writing, within 10 calendar days after receiving notice under
subparagraph (iv)(b) from an employee or otherwise receiving actual notice of such conviction.
Employers of convicted employees must provide notice, including position title, to the
following:

• For COPS awards: USDOJ, COPS Office, 145 N Street NE, Washington, D.C., 20530.
• For OJP and OVW awards: USDOJ, Office of Justice Programs, ATTN: Control Desk, 810 7th
St. NW, Washington, D.C., 20531

Notice shall include the identification number(s) of each affected grant;
(vi) Taking one of the following actions, within 30 calendar days of receiving notice under
subparagraph (iv)(b), with respect to any employee who is so convicted (a) Taking appropriate personnel action against such an employee, up to and including
termination, consistent with the requirements of the Rehabilitation Act of 1973, as amended;
or
(b) Requiring such employee to participate satisfactorily in a drug abuse assistance or
rehabilitation program approved for such purposes by a federal, state or local health, law
enforcement or other appropriate agency;
(vii) M
 aking a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs (i), (ii), (iii), (iv), (v), and (vi).
B. The applicant further certifies that it will identify all known workplaces under each Department of
Justice award, in accordance with the provisions at 28 C.F.R. Section 83.230.
5. Coordination
The Public Safety Partnership and Community Policing Act of 1994 requires applicants to certify that
there has been appropriate coordination with all agencies that may be affected by the applicant’s grant
proposal if approved. Affected agencies may include, among others, the Office of the United States
Attorney, state or local prosecutors, or correctional agencies. The applicant certifies that there has been
appropriate coordination with all affected agencies.
Where the applicant is unable to certify to any of the statements in this Certifications form, he or she shall
attach an explanation to this application regarding the particular statement that cannot be certified. Please
note that the applicant is still required to certify to all the other applicable statements.

54

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

False statements or claims made in connection with DOJ grants (including cooperative agreements)
may result in fines, imprisonment, debarment from participating in federal grants or contracts, and/or
any other remedy available by law.
I certify that the assurances provided are true and accurate to the best of my knowledge.
Elections or other selections of new officials will not relieve the grantee entity of its obligations under
this grant.
Type/Print Name and Title of Chief Executive of Government or other Entity
______________________________________________________________
Signature ______________________________

Date ____________________

(Chief Executive of Government or other Entity)

55

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Appendix C – Community Policing Defined
Community policing is a philosophy that promotes organizational strategies that support the
systematic use of partnerships and problem-solving techniques, to proactively address the immediate
conditions that give rise to public safety issues such as crime, social disorder, and fear of crime.

Community policing is comprised of three key components:

• Community Partnerships
• Organizational Transformation
• Problem Solving
Community Partnerships
Collaborative partnerships between the law enforcement agency and the individuals and organizations
they serve to develop solutions to problems and increase trust in police.
Community policing, recognizing that police rarely can solve public safety problems alone, encourages
interactive partnerships with relevant stakeholders. The range of potential partners is large and these
partnerships can be used to accomplish the two interrelated goals of developing solutions to problems
through collaborative problem solving and improving public trust. The public should play a role in
prioritizing and addressing public safety problems.

Other Government Agencies
Law enforcement organizations can partner with a number of other government agencies to identify
community concerns and offer alternative solutions. Examples of agencies include legislative bodies,
prosecutors, probation and parole, public works departments, neighboring law enforcement agencies,
health and human services, child support services, ordinance enforcement, and schools.

Community Members/Groups
Individuals who live, work, or otherwise have an interest in the community—volunteers, activists,
formal and informal community leaders, residents, visitors and tourists, and commuters—are a valuable
resource for identifying community concerns. These factions of the community can be engaged in
achieving specific goals at town hall meetings, neighborhood association meetings, decentralized
offices/storefronts in the community, and team beat assignments.

Nonprofits/Service Providers
Advocacy and community-based organizations that provide services to the community and advocate
on its behalf can be powerful partners. These groups often work with or are composed of individuals
who share common interests and can include such entities as victims groups, service clubs, support
groups, issue groups, advocacy groups, community development corporations, and the faith
community.

Private Businesses
For-profit businesses also have a great stake in the health of the community and can be key partners
because they often bring considerable resources to bear in addressing problems of mutual concern.
Businesses can help identify problems and provide resources for responses, often including their own
security technology and community outreach. The local chamber of commerce and visitor centers can
also assist in disseminating information about police and business partnerships and initiatives, and
crime prevention practices.

56

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Media
The media represent a powerful mechanism by which to communicate with the community. They can
assist with publicizing community concerns and available solutions, such as services from government
or community agencies or new laws or codes that will be enforced. In addition, the media can have a
significant impact on public perceptions of the police, crime problems, and fear of crime.

Organizational Transformation
The alignment of organizational management, structure, personnel, and information systems to support
community partnerships and proactive problem-solving efforts.
The community policing philosophy focuses on the way that departments are organized and managed
and how the infrastructure can be changed to support the philosophical shift behind community
policing. It encourages the application of modern management practices to increase efficiency and
effectiveness. Community policing emphasizes changes in organizational structures to institutionalize
its adoption and infuse it throughout the entire department, including the way it is managed and
organized, its personnel, and its technology.

Agency Management
Under the community policing model, police management infuses community policing ideals
throughout the agency by making a number of critical changes in climate and culture, leadership,
formal labor relations, decentralized decision-making and accountability, strategic planning, policing
and procedures, organizational evaluations, and increased transparency.

Climate and culture
Changing the climate and culture means supporting a proactive orientation that values systematic
problem solving and partnerships. Formal organizational changes should support the informal
networks and communication that take place within agencies to support this orientation.

Leadership
Leaders serve as role models for taking risks and building collaborative relationships to implement
community policing and they use their position to influence and educate others about it. Leaders,
therefore, must constantly emphasize and reinforce community policing’s vision, values, and mission
within their organization and support and articulate a commitment to community policing as the
predominant way of doing business.

Labor relations
If community policing is going to be effective, police unions and similar forms of organized labor must
be a part of the process and function as partners in the adoption of the community policing philosophy.
Including labor groups in agency changes can ensure support for the changes that are imperative to
community policing implementation.

57

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Decision-making
Community policing calls for decentralization both in command structure and decision-making.
Decentralized decision-making allows front-line officers to take responsibility for their role in
community policing. When an officer is able to create solutions to problems and take risks, he or she
ultimately feels accountable for those solutions and assumes a greater responsibility for the well-being
of the community. Decentralized decision-making involves flattening the hierarchy of the agency,
increasing tolerance for risk-taking in problem-solving efforts, and allowing officers discretion in
handling calls. In addition, providing sufficient authority to coordinate various resources to attack a
problem and allowing officers the autonomy to establish relationships with the community will help
define problems and develop possible solutions.

Strategic planning
The department should have a written statement reflecting a department-wide commitment to
community policing and a plan that matches operational needs to available resources and expertise. If a
strategic plan is to have value, the members of the organization should be well-versed in it and be able
to give examples of their efforts that support the plan. Components such as the organization’s mission
and values statement should be simple and communicated widely.

Policies
Community policing affects the nature and development of department policies and procedures to
ensure that community policing principles and practices have an effect on activities on the street.
Problem solving and partnerships, therefore, should become institutionalized in policies, along with
corresponding sets of procedures, where appropriate.

Organizational evaluations
In addition to the typical measures of police performance (arrests, response times, tickets issued,
and crime rates) community policing calls for a broadening of police outcome measures to include
such things as greater community satisfaction, less fear of crime, the alleviation of problems, and
improvement in quality of life. Community policing calls for a more sophisticated approach to
evaluation—one that looks at how feedback information is used, not only how outcomes are measured.

Transparency
Community policing involves decision-making processes that are more open than traditional policing.
If the community is to be a full partner, the department needs mechanisms for readily sharing relevant
information on crime and social disorder problems and police operations with the community.

Organizational Structure
It is important that the organizational structure of the agency ensures that local patrol officers have
decision-making authority and are accountable for their actions. This can be achieved through long-term
assignments, the development of officers who are “generalists,” and using special units appropriately.

Geographic assignment of officers
With community policing, there is a shift to the long-term assignment of officers to specific
neighborhoods or areas. Geographic deployment plans can help enhance customer service and
facilitate more contact between police and citizens, thus establishing a strong relationship and mutual
accountability. Beat boundaries should correspond to neighborhood boundaries and other government
services should recognize these boundaries when coordinating government public-service activities.

58

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Despecialization
To achieve community policing goals, officers have to be able to handle multiple responsibilities and
take a team approach to collaborative problem solving and partnering with the community. Community
policing encourages its adoption agency-wide, not just by special units, although there may be a need
for some specialist units that are tasked with identifying and solving particularly complex problems or
managing complex partnerships.

Resources and finances
Agencies have to devote the necessary human and financial resources to support community policing
to ensure that problem-solving efforts are robust and that partnerships are sustained and effective.

Personnel
The principles of community policing need to be infused throughout the entire personnel system of an
agency including recruitment, hiring, selection, and retention of all law enforcement agency staff, from
sworn officers to civilians and volunteers. Personnel evaluations, supervision, and training must also be
aligned with the agencies’ community policing values.

Recruitment, hiring, and selection
Agencies need a systematic means of incorporating community policing elements into their
recruitment, selection, and hiring processes. Job descriptions should recognize community policing and
problem-solving responsibilities and encourage the recruitment of officers who have a “spirit of service,”
instead of only a “spirit of adventure.” A community policing agency also has to thoughtfully examine
where it is seeking recruits, whom it is recruiting and hiring, and what is being tested. Agencies are also
encouraged to seek community involvement in this process through the identification of competencies
and participation in review boards.

Personnel supervision/evaluations
Supervisors must tie performance evaluations to community policing principles and activities that are
incorporated into job descriptions. Performance, reward, and promotional procedures should support
sound problem-solving activities, proactive policing, community collaboration, and citizen satisfaction
with police services.

Training
Training at all levels—academy, field, and in-service—must support community policing principles
and tactics. It also needs to encourage creative thinking, a proactive orientation, communication and
analytical skills, and techniques for dealing with quality-of-life concerns and maintaining order. Officers
can be trained to identify and correct conditions that could lead to crime, raise public awareness, and
engage the community in finding solutions to problems. Field training officers and supervisors need to
learn how to encourage problem solving and help officers learn from other problem-solving initiatives.
Until community policing is institutionalized in the organization, training in its fundamental principles
will need to take place regularly.

Information Systems (Technology)
Community policing is information-intensive and technology plays a central role in helping to provide
ready access to quality information. Accurate and timely information makes problem-solving efforts
more effective and ensures that officers are informed about the crime and community conditions
of their beat. In addition, technological enhancements can greatly assist with improving two-way
communication with citizens and in developing agency accountability systems and performance
outcome measures.
59

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Communication/access to data
Technology provides agencies with an important forum by which to communicate externally with
the public and internally with their own staff. To communicate with the public, community policing
encourages agencies to develop two-way communication systems through the Internet that allow
for online reports, reverse 911 and e-mail alerts, discussion forums, and feedback on interactive
applications (surveys, maps), thereby creating ongoing dialogues and increasing transparency.
Technology encourages effective internal communication through memoranda, reports, newsletters,
e-mail and enhanced incident reporting, dispatch functions, and communications interoperability with
other entities for more efficient operations. Community policing also encourages the use of technology
to develop accountability and performance measurement systems that are timely and contain accurate
metrics and a broad array of measures and information.
Community policing encourages the use of technology to provide officers with ready access to
timely information on crime and community characteristics within their beats, either through laptop
computers in their patrol cars or through personal data devices. In addition, technology can support
crime/problem analysis functions by enabling agencies to gather more detailed information about
offenders, victims, crime locations, and quality-of-life concerns, and to further enhance analysis.

Quality and accuracy of data
Information is only as good as its source and, therefore, it is not useful if it is of questionable quality
and accuracy. Community policing encourages agencies to put safeguards in place to ensure that
information from various sources is collected in a systematic fashion and entered into central systems
that are linked to one another and checked for accuracy so that it can be used effectively for strategic
planning, problem solving, and performance measurement.

Problem Solving
The process of engaging in the proactive and systematic examination of identified problems to develop
and evaluate effective responses.
Community policing emphasizes proactive problem solving in a systematic and routine fashion. Rather
than responding to crime only after it occurs, community policing encourages agencies to proactively
develop solutions to the immediate underlying conditions contributing to public safety problems.
Problem solving must be infused into all police operations and guide decision-making efforts. Agencies
are encouraged to think innovatively about their responses and view making arrests as only one of
a wide array of potential responses. A major conceptual vehicle for helping officers to think about
problem solving in a structured and disciplined way is the SARA (Scanning, Analysis, Response, and
Assessment) problem-solving model.

Scanning: Identifying and prioritizing problems
The objectives of scanning are to identify a basic problem, determine the nature of that problem,
determine the scope of seriousness of the problem, and establish baseline measures. An inclusive list
of stakeholders for the selected problem is typically identified in this phase. A problem can be thought
of as two or more incidents similar in one or more ways and that is of concern to the police and the
community. Problems can be a type of behavior, a place, a person or persons, a special event or time,
or a combination of any of these. The police, with input from the community, should identify and
prioritize concerns.

60

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Analysis: Researching what is known about the problem
Analysis is the heart of the problem-solving process. The objectives of analysis are to develop an
understanding of the dynamics of the problem, develop an understanding of the limits of current
responses, establish correlation, and develop an understanding of cause and effect. As part of the
analysis phase, it is important to find out as much as possible about each aspect of the crime triangle by
asking Who?, What?, When?, Where?, How?, Why?, and Why Not? about the victim, offender, and crime
location.

Response: Developing solutions to bring about lasting reductions in the
number and extent of problems
The response phase of the SARA model involves developing and implementing strategies to address
an identified problem by searching for strategic responses that are both broad and uninhibited. The
response should follow logically from the knowledge learned during the analysis and should be tailored
to the specific problem. The goals of the response can range from either totally eliminating the problem,
substantially reducing the problem, reducing the amount of harm caused by the problem, or improving
the quality of community cohesion.

Assessment: Evaluating the success of the responses
Assessment attempts to determine if the response strategies were successful by understanding if the
problem declined and if the response contributed to the decline. This information not only assists the
current effort but also gathers data that build knowledge for the future. Strategies and programs can be
assessed for process, outcomes, or both. If the responses implemented are not effective, the information
gathered during analysis should be reviewed. New information may have to be collected before new
solutions can be developed and tested. The entire process should be viewed as circular rather than
linear, meaning that additional scanning, analysis, or responses may be required.

Using the crime triangle to focus on immediate conditions (victim/
offender/ location)
To understand a problem, many problem solvers have found it useful to visualize links among the
victim, offender, and location (the crime triangle) and those factors that could have an impact on
them, for example, capable guardians for victims (e.g., security guards, teachers, and neighbors),
handlers for offenders (e.g., parents, friends, and probation), and managers for locations (e.g.,
business merchants, park employees, and motel clerks). Rather than focusing primarily on addressing
the root causes of a problem, the police focus on the factors that are within their reach, such as
limiting criminal opportunities and access to victims, increasing guardianship, and associating risk
with unwanted behavior.

61

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

Appendix D – National Institute of Justice (NIJ) Bulletproof Vest
Standards

The following information was adapted from NIJ Guide 100-98, “Selection and Application Guide to
Police Body Armor.” The publication in its entirety may be requested from:
National Law Enforcement and Corrections Technology Center (NLECTC)
2277 Research Boulevard
Rockville, MD 20850
800.248.2742
The publication may also be downloaded from the Center’s website: www.justnet.org/Pages/home.aspx
“NIJ’s policy on body armor has always been that preserving the life of the police officer is the sole
criteria on which to judge body armor effectiveness. At present, an officer may select a garment that
corresponds to an appropriate threat level and be confident that armor in compliance with NIJ’s
standard will defeat the stated threat level.”
Type I (.22 LR; .38 Special)
Type I body armor is light. This is the minimum level of protection every officer should have and the
armor should be routinely worn at all times while on duty. Type I body armor was the armor issued
during the NIJ demonstration project in the mid-1970s. Most agencies today, however, because of
increasing threats, opt for a higher level of protection.
This armor protects against .22 Long Rifle High-Velocity lead bullets, with nominal masses of 2.6 g
(40 gr), impacting at a velocity of 320 m/s (1,050 ft/s) or less, and against .38 Special roundnose lead
bullets, with nominal masses of 10.2 g (158 gr), impacting at a velocity of 259 m/s (850 ft/s) or less. It also
provides protection against most other .25 and .32 caliber handgun rounds.
Type II-A (Lower Velocity .357 Magnum; 9mm)
Type II-A body armor is well suited for full-time use by police departments, particularly those seeking
protection for their officers from lower velocity .357 Magnum and 9mm ammunition.
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g
(158 gr), impacting at a velocity of 381 m/s (1,250 ft/s) or less, and against 9mm full-metal jacketed
bullets, with nominal masses of 8.0 g (124 gr), impacting at a velocity of 332 m/s (1,175 ft/s). It also
protects against such threats as .45 Auto., .38 Special +P, and some other factory loads in caliber .357
Magnum and 9mm, as well as the Type I threats.
Type II (Higher Velocity .357 Magnum; 9mm)
Type II body armor is heavier and more bulky than either Types I or II-A. It is worn full-time by officers
seeking protection against higher velocity .357 Magnum and 9mm ammunition.
This armor protects against .357 Magnum jacketed soft-point bullets, with nominal masses of 10.2 g
(158 gr), impacting at a velocity of 425 m/s (1,395 ft/s) or less, and against 9mm full-jacketed bullets,
with nominal velocities of 358 m/s (1,175 ft/s). It also protects against most other factory loads in caliber
.357 Magnum and 9mm, as well as the Type I and II-A threats.
Type III-A (.44 Magnum; Submachine Gun 9mm)
Type III-A body armor provides the highest level of protection currently available from concealable body
armor and is generally suitable for routine wear in many situations. However, departments located in
hot, humid climates may need to evaluate the use of Type III-A armor carefully.

62

COPS Tribal Resources Grant Program (TRGP) Grant Owner's Manual

This armor protects against .44 Magnum lead semi-wadcutter bullets with gas checks, nominal masses
of 15.55 g (240 gr), impacting at a velocity of 426 m/s (1,400 ft/s) or less. It also provides protection
against most handgun threats, as well as the Type I, II-A, and II threats.
Type III (High-powered Rifle)
Type III body armor is clearly intended only for tactical situations when the threat warrants such
protection, such as barricade confrontations involving sporting rifles.
This armor, normally of hard or semi-rigid construction, protects against 7.62 mm full-metal jacketed
bullets (U.S. military designation M80), with nominal masses of 9.7 g (150 gr), impacting at a velocity of
838 m/s (2,750 ft/s) or less. It also provides protection against threats such as 223 Remington (5.56 mm
FMJ), 30 Carbine FMJ, and 12-gauge rifled slug, as well as the Type I through III-A threats.
Type IV (Armor-piercing Rifle)
Type IV body armor provides the highest level of protection currently available. Because this armor is
intended to resist “armor piercing” bullets, it often uses ceramic materials. Such materials are brittle in
nature and may provide only single-shot protection, since the ceramic tends to break up when struck.
As with Type III armor, Type IV armor is clearly intended only for tactical situations when the threats
warrant such protection.
This armor protects against .30-06 caliber armor-piercing bullets (U.S. military designation AMP2), with
nominal masses of 10.8 g (166 gr), impacting at a velocity of 868 m/s (2,850 ft/s) or less. It also provides
at least single-hit protection against the Type I through III threats.
Special Type
A purchaser who has a special requirement for a level of protection other than one of the above
standard threat levels should specify the exact test rounds and minimum impact velocities to be used
and indicate that this standard shall govern in all other respects.

63

U.S. Department of Justice
Office of Community Oriented Policing Services
145 N Street, N.E.
Washington, DC 20530
To obtain details on COPS programs, call the COPS Office Response Center at 800.421.6770.
Visit COPS Online at www.cops.usdoj.gov.

September 2012

